 In theMatter of FORDMOTOR COMPANYandINTERNATIONAL UNION,UNrrEDAuTomoBILEWORKERS OF AMERICA,LOCAL 425Cage No. C-8778.-Decided May 7, 1940Automobile Manufacturing Industry-Interference,Restraint,and Coercion:espionage at union meetings;surveillance of union members in the plant ; 'em-ployment of servicemen to spy on union activities;destruction of a bannerannouncing a union meeting;distributing literature disparaging labor unions ;interrogating,advising,warning, and threatening employees with respect totheir union membership andactivities-Discrimination:discharge and refusalto reinstate employees following an annualshut-down ;charges of,sustained asto38 employees;charges of,dismissed as to 31employees-ReinstatementOrdered:employees discriminatorily discharged and discriminatorily refusedreinstatement-BackPay:awarded to employees discriminated against.Mr. Edward D. FlahertyandMr. Peter J. Crotty,for the Board.Mr. Ulysses S. Thomas, Mr. James F. Kelly, Mr. Paul W. Lapey,all of Buffalo, N. Y.;Mr. Louis J. Colombo,of Detroit, Mich.;Cravath,de Gersdorff, Swaim & Wood,byMr. Frederick H. Wood, Mr. AlfredMcCormack,andMr. George B. Turner,of New York City, for therespondent.Mr. Daniel B. ShortalandMr. Herman F. Kohn,of Buffalo, N. Y.,andDavidow c Davidow,of Detroit, Mich., for the Union.Mr. Lewis M. GillandMr. Roscoe L. Barrow,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile Workers of America, Local 425, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Third Region (Buffalo,New York), issued its complaint and notice of hearing dated December30, 1937, against Ford Motor Company, Buffalo, New York, hereincalled the respondent, alleging that the respondent had, engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7), of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.23 N. L.R. B., No. 46.548 FORD MOTOR COMPANY549The complaint alleged in substance that the respondent, through itssupervisory officials and "servicemen" at its Buffalo plant, had en-gaged in espionage and had in other specified respects interfered with,restrained, and coerced its employees; had discharged 16 named em-ployees and thereafter refused to reinstate them, because they hadjoined and assisted in the activities of the Union; and had discriminatedagainst 31 other named employees by failing to reemploy or rein-state them.The complaint and accompanying notice of hearing wereduly served upon the respondent and the Union.Pursuant to the notice, a hearing was held in Buffalo, New York,beginning January 11, 1938, and ending February 4, 1938, beforeFrancis M. Shea, the Trial Examiner duly designated by the Board.The Board, the respondent, and the Union were represented by coun-sel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.After the hearing had begun, the respondent filed a written answerto the complaint, pursuant to an extension of time granted for thatpurpose by the Trial Examiner. In substance, the answer denied allof the allegations of the complaint except certain allegations con-cerning the nature of the respondent's business.During the courseof the hearing and pursuant to leave duly granted by the TrialExaminer, an amended complaint dated January 18, 1938, was dulyissued and served upon the respondent and the Union.The onlynew allegations consisted of the addition of the names of 2 employeesto the list of those alleged to have been discriminatorily discharged,and the addition of the names of 20 employees to the list of thoseallegedly discriminated against in regard to reemployment or rein-statement.Following an adjournment granted by the Trial Exam-iner, the respondent filed an answer to the amended complaint,denying in substance the allegations of the amended complaint exceptfor those concerning the nature of the respondent's business.At theclose of the hearing, the complaint was amended, without objection,to conform to the proof as to dates and spelling of names.During the hearing, the Trial Examiner made numerous rulingson motions and objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.After the hearing the respondent filed with the Trial Examinera written brief.Thereafter, the Trial Examiner issued his Inter-mediate Report, dated July 25, 1938, in which he found that therespondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (1) and (3) and Section 2 (6)283034-41-vol 23-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (7) of the Act.More particularly, he found that the respondenthad distributed written attacks on the Union; had made ,warningsand threats to the employees against their activities in the. Union;,had engaged in espionage; had caused the destruction of a 'unionbanner displayed across the street from the plant; and had discrimi-nated in regard to the hire and tenure of employment of 50 of theemployees listed in the complaint and amended complaint.He also,found that the respondent had not discriminated against 12 otheremployees.As to certain other employees, he dismissed the.allega-tions of the complaint and amended complaint, inasmuch as no evi-dence had been introduced relating to them.He recommended thatthe respondent cease and desist from its unfair labor practices, offerreinstatement and back pay to the employees found to have been'discriminated against, and take certain other action designed to effec-tuate the policies of the Act. In his Intermediate Report, the TrialExaminer also made rulings on certain motions and objections onwhich he had reserved ruling at the hearing.We have reviewedthese rulings and find that no prejudicial errors were committed.The rulings are hereby affirmed.Thereafter, the Trial Examiner issued an Amended and Supple-mental Intermediate Report, dated September 6, 1938, in which hemade findings as to certain offers of reemployment, as to which evi-dence had been adduced at the hearing, but which he had notdiscussed in his Intermediate Report.He concluded that the recom-mendations of the Intermediate Report should remain 'unchanged.The Intermediate Report and Amended and Supplemental Interme-diate Report were duly served upon the respondent and the Union.Pursuant to an extension of time duly granted to the respondentfor filing its exceptions to the Intermediate Report and the Amendedand Supplemental Intermediate Report, the respondent filed suchexceptions on September 16, 1938.'Pursuant to a* request by the respondent, the Board scheduled ahearing for the purpose of oral argument in Washington, D. C., onNovember 1, 1938. Subsequently, upon a further request by therespondent, the date for oral argument was postponed until Novem-ber 9, 1938, and the time allotted the respondent'for argument wasincreased.'On October 29, 1938, the respondent filed with' the Board' a motionstipulation and an affidavit, 'or,' in the alternative, `grant leave toadduce additional ' evidence.' The` motion also requested -that` theand argueto 'any other or further` findings, report, or memorandum 'furnished FORD MOTOR COMPANY551'the Board in connection with- the proceedings. . The stipulation re-lated to certain relevant factual matters on which the record madeat-the hearing was incomplete, and was signed by counsel for theOnNovember 2, 1938, the Board issued an order' directing that the stipu-lation be approved and made a part of the record, and that therespondent's motion be in other respects denied.Oral argument was had before the Board in Washington, D. C.,on November 9, 1938.The respondent and the Union were repre-sented by counsel and participated.The respondent at that timesubmitted a written brief in support of its exceptions to the Inter-mediate Report and the Amended and Supplemental IntermediateReport.On April 19, 22, 25, and 29, counsel for all the parties executeda stipulation that certain exhibits might be withdrawn from evidenceand copies thereof substituted for such exhibits. It was furtherstipulated that the substituted exhibits should be considered a part ofthe record in the case.We have considered the respondent's exceptions and brief and, tothe extent that they are inconsistent with our findings, conclusions,and order set forth below, find no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FAcTI.THE BUSINESS OF THE RESPONDENT 1The respondent is a Delaware corporation having its main officesat Dearborn, Michigan. It is engaged in the manufacture, assembly,sale, and distribution of automobiles, automobile trucks, tractors, andautomobile parts and accessories. It has numerous assembly plantsand sales branches located throughout the United States. It alsohas associated companies with manufacturing plants, assemblyplants, and offices in a large number of foreign countries.The only plant involved in this proceeding is the assembly plantat Buffalo, New York.Most of the materials used in this plant areparts and accessories, sent by rail, truck, and boat from Michigan.Between July 1936 and July 1937 materials valued at approximately$24,600,000 were received at the Buffalo plant.During the sameperiod, approximately 47 per cent of the finished cars and accessorieswhich were assembled at the Buffalo plant were distributed to pointsoutside the State of New York.IThe international character of the respondent's business is more fully described inMatter of Ford Motor CompanyandInternational Union,United Automobile Workers ofAmerica,14 N. L.R. B. 346. <:.552--DECISIONS'OF.,NATIONAL, LABORaRELATIONS.WARDII.THE ORGANIZATION INVOLVEDInternationalUnion,United AutomobileWorkers of America,Local 425, is a labor organization affiliated with the Committee forIndustrial Organization.2III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Espionage at union meetingsOrganizational activity among the employees in the respondent'sBuffalo plant began early in May 1937. Irwin F. Kohn, an organizerfor the Union, was in charge of the drive, and the first employeesof the respondent undertaking to assist him were Walter Sredzinski,Andrew Sredzinski, Leo Krzyzykowski, Martin Socenski, and AlfredKupkowski.The first meeting of the Union was held on May 8,1937, at the Root Building, which is located on West ChippewaStreet in Buffalo. In addition to a front entrance facing on the street,this building has a rear entrance which can be reached through aparking lot situated behind the building.Two "servicemen" of therespondent, J. D. Sullivan, Jr., and George Maeder, and the respond-ent's employment clerk, John Maroone, appeared outside the build-ing before the meeting began. Certain employees who arrived for themeeting did not go in when they saw Maroone and the servicemenon the scene.Maroone asked at least two of the employees what theywere doing there. Sullivan and Maroone not only watched the frontentrance, but went back into the parking lot in the rear. In general,the testimony of the employee witnesses is convincing that Marooneand the servicemen were engaged in active and thorough surveillanceof those undertaking to attend the meeting.The same is true as tothe next meeting of the Union, which was held on May 15, 1937, atBroadway and Ash Streets in Buffalo.Maroone and Sullivan droveback and forth past this meeting place in a car, watching the menas they arrived.They left the vicinity only upon the request ofFather John P. Boland, then Regional Director for the Board.In explanation of these occurrences, James E. Malone, head ofthe factory service department, testified that he had investigated andlearned that Maroone, Sullivan, and Maeder were en route to a ballgame on May 8, and happened to lunch near the Root Building.Their presence in the parking lot at the rear he explained by sayingthat Sullivan's car was parked there.Maeder, he stated, was sta-tioned across the street from the front entrance for the purpose ofgetting his shoes shined.Malone also testified that he had learned2 Now Congress of Industrial Organizations FORDMOTOR COMPANY553that Maroone's presence at the scene of the second meeting at Broad-way and Ash Streets was occasioned by his desire to purchase, inthat Vicinity, some uniforms for a baseball -team -in, which he wasinterested.Maroon testified, and merely stated, that on May 8and May 15, the dates on which the meetings were held, he was notengaged on company business.He admitted speaking to two ofthe employees near the Root Building.Time cards introduced intoevidence purported to show that Maroone, Sullivan, and Maederwere not paid for the afternoons on which these events occurred.We do not regard this evidence as establishing that the three menwere not carrying out their duties in the respondent's employ atthese times.At the oral argument, counsel for the respondent con-ceded that the three men "were presumably curious about what wasgoing on at the first meeting of the Union,` and they just-..went inthere to see what was going on."Maroone is referred to by the respondent merely as "employmentclerk."The record shows, however, that he has much more responsi-bility than is normally associated with the term "clerk." It is truethatMaroone has a number of clerical duties, but he has moreresponsible functions as well.When a foreman desires to have aman laid off or discharged, it is Maroone who hears the foreman'sstory and, separately, the employee's story.Maroone then reportson the case to Edward C. Miller, the superintendent of the plant, whomakes the decision. It is thus clear that in dealing with the respond-ent'spersonnel,Maroone is an ' important , representative of themanagement.On the basis of all the evidence, we find that Maroone, Sullivan,and Maeder were engaged on the respondent's behalf in surveillanceof the union meetings on May 8 and May 15. In view of Maroone'sposition, and under the circumstances of this case, set forth below, wefind that the respondent stands responsible for the actions of Ma-roone and the servicemen in spying on the union meetings of May 8and May 15. At the hearing Superintendent Miller testified to theeffect that the presence of these men at the union meetings could nothave had any coercive effect on the workers. It is clear from theevidence, however, that their presence and actions not only couldhave had,3 but actually did have, the effect of interfering with, re-8 InVirginian By Co. v. System Federation No. 40,Railway Employees Department ofthe American Federation of Labor et al,84 F(2d) 641, 643(C. C. A. 4, 1936),affirmed,300 U. S 515 (1937), the Court said :Itmust be remembered in this connection,however, that any sort of influenceexerted by an employer upon an employee,dependent upon his employment for meansof livelihood,may very easily become undue,in that it will coerce the employee'swill in favor of what the employer desires against his better judgment as to what isreally in the best interest of himself and his fellow employees.Cf.Matter of Mexia Textile MillsandTextileWorkers Organizing Committee,11 N LR. B 1167,1171,enf'dMexaa Textile Mills v National LaborRelationsBoard,110 F. (2d)S65 (C. C. A. 5). 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDstraining, and coercing the employees in the exercise of their rightto self-organization.2.The banner incidentOn May 14,_1937, Irwin Kohn and OtisMosier,organizers for theUnion, secured permission from the manager of a gasoline stationto exhibit at the station a banner announcing a meeting to be held bythe Union.The gasoline station was located across the street fromthe respondent's plant and about 300 yards distant.About 3: 30p_m. onthat day, the time for the change of shifts in the plant,Mosierand Kohn attached the banner to the ends of two sticks andheld it up so that employees entering and leaving the plant could seeit.The banner read : "United Auto Workers Meeting C. I. O. FordEmployees, Saturday, May 15, at 3:00 o'clock p. m., Marr's Hall,272 Broadway, Corner of Ash." George A. Laird, Jr., a reporterfor the Buffalo. Evening News, was present when the banner wasdisplayed:A short while after they had set up the banner, a groupof aboutninemen emerged from the plant and approached the scene.As they arrived, one of them remarked : "What in hell are you guyspulling off ?"The group from the plant immediately proceeded totear the banner from the sticks and rip it to pieces.They then re-turned to the plant.Mosier, Kohn, and Laird departed after Lairdhad telephoned, the story to his paper.At the oral argument, counsel for the respondent conceded that"we donot claimto have the right to tear down union banners," butasserted that the foregoing evidence failed to reveal that the respond=ent was responsible for the incident, and characterized the affair as",wholly trivial" in any event.We do not agree that the incidentmay be brushed aside as trivial; the important question, to which wenow address ourselves, is whether the respondent was responsible forits occurrence.Kohn identified Maroone, the respondent's "employment clerk,"as one of the group from the plant.Maroone had been pointed outto him at the Root Building meeting on May 8 by one of the em=ployees, and he knew him by sight. Laird did not know the menfrom the plant.Mosier was also unacquainted with them, but noticeda gun sticking out through the front of the coat of one of them.Edmund Bines, an employee of the respondent, testified that on May14 he arrived at work about 3: 05 or 3: 10 p. m. with one FrankCrystal, another employee.As they entered the plant and punchedin,Marooneand Casey Moran, an employee, intercepted them.According to Bines' testimony, Maroone said to Crystal : "Frank, youhad better come along with me." Crystal joined Maroone and Moranand proceeded toward the time clock, while Bines went in to work. FORD MOTOR COMPANY555Lawrence Lawler, another employee, testified that on May 14, shortlyafter 3 p. in., he arrived at the plant and noticed Maroone, Crystal,Bruno, Luczak, and Eddie Klump, assistant head of the service'department, standing together in the plant office, which he could see'clearly through glass partitions.He was absolutely certain that'hesaw 'Crystal there with the others. ^ Bernard Beck, an employee whowas quite friendly with Crystal, testified that as he was going tothe plant to work that afternoon, he passed a group coming out ofthe plant. In the group were Luczak, Moran, Maeder (a servicemanwho had spied on the Root Building meeting), a few other servicemenwhose names he did not specify, and Crystal.He testified that headmonished Crystal : "Frank, you are going the wrong way." Crystalsaid nothing.Frank Snyder, another employee, testified that healso saw the group of men going out of the plant as he was enteringthat afternoon.He identified Maroone, Klump, Moran, Luczak, andCrystal as being included in the group.He saw the group proceedto the gas station and destroy the banner..Other testimony by Board witnesses fills in the story.Snydertestified that later that afternoon in the plant he asked Luczak whythey had torn down the banner, and that" during the conversationwhich followed, Luczak informed him that a serviceman had stoppedhim as he was coming in the plant and had told him to go upstairsand sign some sort of paper to the effect that if he was hurt therewould be compensation.Edward Czarnecki, another employee, tes-tified that Crystal told him that Malone had picked out eight ornine of the men and instructed them to go along with Maroone andKlump on the occasion of the banner incident.Bines testified thatat about 8: 00 p, m. on the evening of May 14, as he and Crystal werelunching together in the plant, Crystal remarked : "Gee, I think theboys think I am a rat. I went out with the rest of the factoryservice men, me and Bruno and some others, and I only stayed therewhile they tore down the sign. I don't know what to do about it.Imight quit the job."On the following Monday, May 17, Binesheard Maroone tell Crystal to see Malone.Later in the day, Binestestified Crystal informed him that Malone had said : "If we everget called in Court on account of that sign, I want you to go andsay that you didn't work, or something like that, see."BernardBeck, another employee, testified to a conversation which he hadwith Crystal after the incident, and ascribed the following remark toCrystal: "I was picked. I didn't know where I was going, and if Iwouldn't go with him, I probably lose my job." It appears elsewherein the record that Casey Moran, Bruno Luczak, and Frank Crystalare wrestlers during their spare time. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrystal testified that on May 14, as he was riding to work withBines and John Ott, a subforeman or pusher,4 he saw the banner.According to his testimony, when he reached the plant he heard alot of talk about the sign and' decided' to go out and Tsee it again.Hesaid that he then went out alone, walked along the street on theplant side, and when he came to cross over at the point where thesign had been, noticed the sign lying at the curb with no one around.He testified that he then started back toward the plant, met Marooneand Klump coming from the plant, and was asked by Maroone :"What the hell are you doing here?"He said he did not rememberwhether he had talked with Bines about the banner, but later changedthis to a flat denial.Maroone testified that he left the plant on May 14 without au-thority, that he had not been requested by any superior to performany special duties that day, and that Miller subsequently told" him'that if he left the plant again during working hours without per-mission there would be a new. "employment clerk."He was notasked about the details of his conduct in the incident, except thatcounsel for the Union asked him what appeared on the banner, towhich Maroone replied : "I never saw the banner."Maroone's testi-mony on the point is vague and unconvincing, and we find that hedid participate in the incident in the manner described by the otherwitnesses.Malone testified that he heard of the incident on theafternoon of May 14, but did nothing about it once he learned thatno time passes had been issued and that it had occurred off companyproperty.He also testified that Klump reported to him concerningthe incident.Upon being asked whether or not his investigationof the incident showed that Klump and Maroone went to the sceneof the banner display out of curiosity, he replied : "I found thatMaroone went there for curiosity."William L. Yule, manager ofthe Buffalo plant, testified that he was out of the city on May 14,and read an account of the incident in the newspaper upon his re-turn the following Monday.He sent for Malone and asked himabout it.He further testified : "Well, as soon as I found out theincident happened across the street outside of the plant I didn'tconsider it was anything involving the Ford Motor Company andmade no further investigation."Luczak,Moran,Klump, andMaeder did not testify.A consideration of all the testimony convinces us that Crystal andMaroone testified falsely.We find that the facts are substantiallyas related by Kohn, Mosier, Laird, Bines, Lawler, Beck, Snyder,4 The terms apparently are synonymous. In at least one department there arepushersor subforemen, an assistant foreman, and a foreman. FORD MOTOR COMPANY557and Czarnecki and that the destruction of the banner was instigatedby Maroone and Klump and later condoned by Malone and Yule.Maroone's important position in the employment office and Klump'sstatus as assistant head of the service department 5 attach to therespondent responsibility for their actions.Malone and Yule arethe principal officials in the plant.We further find that the de-struction of the banner served to signify to employees the respond-entshostility to theUnion and constituted interference with,restraint, and coercion of the employees in the exercise of the rightsguaranteed in Section 7 of he Act.3.The role of the servicemenWe have already described the important participation of certainservicemen in the banner incident and the espionage at the earlymeetings of the Union.These events, together with numerous otheractivities of servicemen to be discussed presently, raise the questionof the respondent's responsibility for the actions of these men, a mat-ter requiring discussion in some detail.The head of the service department is Malone, who is responsibledirectly to Yule, the plant manager.Malone testified that the menin his department have a variety of functions, such as inspecting fireequipment, keeping the aisles and passageways clear, and so forth.The men who patrol the plant make hourly reports from varioustelephone stations in the plant.By staggering, the shifts of the men,the plant is kept under their surveillance 24 hours a day. In theevent of damage to equipment, the servicemen in the plant undertaketo track down those responsible for it. In April 1937 there were46 men in all in the factory-service department, of whom 23 weredesignated as "watchmen" and were assigned to patrol the plant.Sometime in April 1937 the respondent added 11 servicemen to itsstaff.Yule explained that this was due to current reports of animpending attempt to organize a union at the plant.He stated thatextra men were deemed necessary "to protect,our property" and "toprepare ourselves for whatever might arise."Most of these extramen were former railroad police, sent to Malone by a friend of hiswho was Captain of Police at the Pennsylvania Railroad.There is considerable testimony in the record as to interference bythese servicemen with the organizational efforts of the employees.Without setting forth all of it, several examples in addition to thebanner incident and the espionage at union meetings are worth noting.Numerous witnesses testified that during May 1937 the servicemenbecame very active, keeping the employees under close surveillance.QKlump acts as head of the service department in Malone's absence 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne witness testified that shortly after he joined the Union in June,"they kept spying-on me and they watched me as I would eat duringlunch."He continued : "Some worked and they walked and somesweeped five to ten yards up and back, and back and forth, and someservicemen gathered around the men when they were eating lunch,and otherwise would "just stand around and keep behind the boxesand spying on the men."Anotherwitness stated:"Well, they wouldbe walking up and down the line and probably two of them wouldget together and say something, get behind the stock bins and justwatch back and forth and if they could see two or three men thatwere talking together, sort of listen to the conversation."The menoften discussed unionization during the lunch periods.One of thewitnesses,referring to the influx of new servicemen after the decisionsof the United StatesSupremeCourt in April1937 sustaining theconstitutionality of the Act, testified : "I noticed there were at leastthree strangers parading up and down the line in the body shop.When I first noticed, I thoughtsomeonehad got away from theguide.It was total strangers."Another witness, who had joinedthe Union, on one occasion had a 'serviceman sitting on either side ofhim as he ate lunch. - There was other testimony that servicemenstood around the fountains'- when' the men would go -for a drink,followed members of the Union into the lavatory, and accompaniedthe men when they went outside to-smoke.- - -Another witness testified that "they would stand there and watchthe fellows and when they talked they would come right up behindthem."Another observed : "Never saw them do any work but I sawthem do plenty of spying on the men." It is evident from the wholerecord that John Clark, one of the employees, voiced the sentimentsof the employees generally when he testified : "That is a known fact;the conditions out there of the servicemen arejust a police de-partment.".It is clear from the above testimony, which was corroborated bymany other witnesses, that the servicemen were engaged in keepingthe employees at the plant under close surveillance.That this wasin substantial part for the purpose of ascertaining who were membersof the Union and was also directed toward ridding the plant ofunion men is indicated by other testimony.Vincent Lipira,a unionmember who was subsequently discharged, was accosted at his benchone day late in June by a serviceman who attempted to draw him outsympathy for the strikers.Otto Otte, another union member, alsosuccessfully withstood an attempt by a serviceman to draw him intoa conversation about a sit-down strike. FORDMOTOR COMPANY559Lawrence Lawler, an employee, had attended the union meetingon May 15 at Marrs Hall at Broadway and Ash Streets in Buffalo.A week or two thereafter, Klump,, assistant head of the service de-partment, came to the cushion department where Lawler workedand, together with Foreman Maue of the department, passed amongthe men looking at the badges of some-of them. Passing up sev-eral, of the men, they stopped and_ looked. at the badge of Harryanother man, they came to Lawler and looked at his badge, afterwhich they left.As set forth below, both' Strash and Lawler sub-sequently were discharged.Frank Snyder, an employee who had attended the first unionmeeting at the Root Building on May 8, worked on the trim line.Snyder is somewhat lame. ' Previous,to,Snyder's;discharge,, discussedbelow, a serviceman approached Joseph Malecki, a subforeman, andsaid, referring to Snyder : "There is a lame man working on thetrim line. I would like to get something on him." However;Malecki refused to cooperate in this endeavor.William Kalman, an employee, testified that during August 1937Malecki, ' accompanied by a serviceman, obtained his number:Malecki testified that the serviceman ordered him to obtain thenumber and that the serviceman then told him, "Get him [Kalman]out."About the middle of May 1937 Bernard Czarnecki, an employeein the trim department, had some-tickets to a dance, and undertookto sell a few 'during his lunch hour.He was talking to some ofthemen on the matter and upon removing the tickets from hispocket heard a noise overhead.He looked up and saw a servicemanwatching him through a "transom." Seeing the tickets, the service-man "almost fell' out of the transom."He immediately came downand demanded to know of Czarnecki, "What have you got?" Czar-necki testified further: "He thought I was signing up members'andI told him I got tickets to a dance." In view of the activities ofservicemen shown by' the whole record, it is plain to, us, and wefind, that the serviceman here was attempting to catch Czarnecki inthe act of distributing union cards.During June or July 1937 Weldon Farnish, an employee in thebody shop, was asked by his foreman, one Holden, "Who is passingout these'cards 'out here?"Farnish replied: "What kind of cardsdo you mean?"Holden explained: "Union cards are being passedout.Factory service know they are in here."Upon - Farnish's as-sertion that he knew nothing about it, Holden said: "You should.I understand you are in it." 560DECISIONSOF NATIONAL LABORRELATIONS BOARDAlexander McMullen, an employee in the enamel department, tes-tified that his pusher, Reno, told him that Klump had asked Renoto "do a guy a favor" and let him know "if you have anything abouttheUnion or know anybody belongs to it." As previously noted,Klump is assistant head of the service department.McMullen's tes-timony was uncontradicted; neither Reno nor Klump was called bythe respondent. to testify.We find that Klump made the above re-quest of Reno.This is corroborated by the undenied testimony ofanother employee, Ruckie.Ruckie was talking with Klump, oneSaturday evening following the September lay-offs, discussed below,and inquired why the older men, such as himself, were not beingtaken back to work.Klump asked: "Were you doing any talking?"and added that his [Klump's] job was "to find out who is doing allthe talking in the shop." In the light of the record as a whole, wefind that Klump was referring to "talking" about the Union.All the above facts take on added significance when consideredin the light of the discharges and other discrimination against unionmembers, treated below.On the whole record, we find that theservicemen by their activities described above were actively engagedin identifying union members and combatting union activities, thatthe activities of the servicemen had the sanction of Klump, assistanthead of the department, that the respondent made no effort to preventsuch activities, and that the respondent through its officials, pursueda consistent course of anti-union action, which paralleled closely theactivity of the servicemen.The respondent, having hired the service-men as representatives of the management to engage in general sur-veillance of the plant, stood responsible when the actions of the serv-icemen took the form of unlawful interference with organizationalactivities."In addition, in view of the above facts and on the wholerecord, we are convinced that at least one of the purposes for whichthe servicemen were employed was to effectuate the prevention of or-ganization at the plant, and we so find.76 SeeN. L. R. B. v. A.S.AbellCo.,97 F.(2d)951 (C C.A. 4), modifying and enfgMatter of The A S. Abell Company,a corporationandInternational Printing and Press-men's Union,Baltimore Branch, BaltimoreWebPressmen'sUnion, No.31, 5 N. L. R. B_644, where the Court said :The doctrine of respondent-superior applies and the management must assumeresponsibility for the actions of its supervisory officials even though it had no actualparticipation therein.See alsoSwift & Co. v. National Labor Relations Board,106 F.(2d) 87(C.C.A. 10),enfgMatter of Swift & CompanyandAmalgamated Meat Cutters and Butcher Workmenof North America,Lodge No 641,and United Packing House Workers Local IndustriarUnion No. 300,7 N. L R B. 2697SeeMatter of Ford Motor CompanyandInternational Union, United AutomobileWorkers of America,14 N. I R. B. 346 FORD MOTOR COMPANY5614.Coercive conduct of the respondent's supervisory employeesEach department in the plant is supervised by a foreman. Theforemen are assisted by subforemen or "pushers." It is clear thatthe pushers, as well 'as the foremen; have supervisory duties.JosephMalecki, a pusher in the body shop from 1930 until his discharge onOctober 18, 1937, described his duties as follows : ". . . to checkin the men in the morning . . ., supply them with the stock thatthey needed, see that the machinery was in good condition and seethat my production was done."Toward the end of his employmenthe was in, charge of 22 men. At times the pushers had from 40to 44 men assigned to them. Joseph Jaworski, a pusher from 1934to 1937, had about 65 men working under him. Vincent Lipira, apusher for approximately 11/2 years, described his duties as follows :"To carry out the orders of my superiors, such as keeping the menat work and seeing that I got my work in quality, as well as havingto keep the men on the job and seeing that I got out all the workthat was necessary for the hour or day."When more help is needed,the pushers sometimes recommend employees for reinstatement.Events discussed hereinafter clearly show that the respondent en-listed some pushers 8 in its plan to restrain its employees from joiningtheUnion or participating in its activities, and that to this endthese, as well as other pushers who were in all probability likewiseenlisted, questioned the employees concerning their union activitiesand warned the employees that should they engage in union activitiesthey would be discharged.We find that the pushers are supervisoryemployees .9The activities of the servicemen were supplemented by similar in-terference on the part of the respondent's supervisory employees.Much of the evidence of this sort has a direct bearing on certain ofthe individual cases of discrimination discussed later, but may bementioned briefly here to indicate the full scope of the respondent'santi-union campaign.We have already noted the espionage at the union meetings of May 8and May 15. That the information so obtained by the respondent was8 The respondent is obviously responsible for the anti-union activities of the pushersso enlisted,since they were acting upon the respondent's direct orders.9 InMatter of Ford Motor CompanyandInternationalUnion,United AutomobileWorkers of America, Local No 406,18 N. L. R. B 167, we did not attribute to therespondent responsibility for the activities of certain"assistantworking foremen" incirculating a petition opposed to the formation in the plant of a national labor organiza-tionIn the same case, however,we attributed to the respondent responsibility forcertain anti-union statements made by an "assistant foreman." In the instant case, thepushers, foremen,and servicemen were clearly linked in a common design to curtail unionactivities.Under these circumstances the two cases are clearly distinguishable.SeeMatter of Ford Motor CompanyandUnited Automobile Workers of America, Local No.325, 23 N L. R. B 342See also footnote 13,infra 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDput to use is shown not only by the fact that a large proportion of themen attending these. meetings were subsequently discharged, but alsoby certain direct eyidence on the point.Thus on the Monday immedi-ately ' following theMay 8 meeting at the Root Building, AlfredKupkowski, an, employee, saw'Maroone and Jenners Edgecomb, a fore-man, walk by the line and engage his pusher, known as "Mike," inconversation.',Following the conversation, which Kupkowski did nothear, the pusher came over, to Kupkowski, who had attended the meet-ing, and told him : "You had better watch your job, they will be layingfor you, they have got you spotted for that meeting you attendedlast- Skurday."On the same day, Andrew Sredzinski, who had alsoattended the meeting on. May 8, was warned by Mike Bekovitch, hispusher, that "they got you spotted" for joining the Union.About aweek after the same meeting, another employee, Walter Sredzinski,who had attended, saw Maroone and Edgecomb nearby conversingexcitedly and pointing at him.Another employee, Edward Rich, started out to attend the RootBuilding meeting, but did not' go in when he saw Maroon and someservicemen lurking in the vicinity.Nevertheless, on the followingMonday, when he came to work, his foreman, one Ostrom, greetedhlin as "Mr. Lewis, )110 and subsequently complained to him,: "Whydid you want to join the UnionV You are making plenty of money."There are other instances showing that the respondent was bent onhampering organization at the plant.Bill "Peanuts" Fretas,ll fore-man on the body line, on one occasion remarked to Edward Kania, anemployee working under him: "I heard you belonged to the Union...Never mind who told me."Kania did not admit it openly, andFretas enjoined him to answer "Yes or no." Kania responded:"Well, yes or no."Fretas warned him : "You better not join it; itwill be better for you."Sometime in July, William Fiorito, the body-construction foreman,approached William Kalman, an employee in his department, and said :"Bill, I hear you joined the union."Kalman purported not to haveheard him due to the noise, but Fiorito repeated the observation, andKalman finally admitted that he was a member, asking Fiorito whotold him.Fiorito explained : "I got good information."Kalmanthen asked whether he could work if he was in the Union, and Fioritoreplied : "For my part you can but there is somebody else in this plant,not only me, and you better watch your step.7'10 The transcript of the record has the name spelled"Louis" at this point.However, thesurrounding circumstances make it clearthatOstrom was applying, to Rich the name ofthe head ofthe C. I. 0, John L.Lewis, and we so find.n Thisforeman is referredto as Fretas,Fredus, andFredo in the record.It is clearthat all thesereferencesare to thesame foreman. FORD MOTORCOMPANY563Otto Otte, an employee: in the hood department, joined the Unionabout the middle of May. Shortly thereafter he was told by one"Steve," an assistant foreman : "There is one thing I want to tell you,we are going to get a raise pretty soon, that means we are going toget ten dollars a day.You can believe that, but there is one thing thatI want to tell you, stay away from the union and never mention any-thing about union in this shop; and you are going to get $10 a day."On other occasions Foreman Ostrom told groups of employees that"Ford would pay ten dollars a day before they would ever let it [theUnion] into the plant."Kasimer Czerwinski, who worked on the trim line, was asked by hispusher, one "Louis," if he knew of anyone that belonged to the Union.The pusher added that "anybody belongs to the union is crazy." JohnWurzer, a metal finisher, was advised by Andy Reno, a pusher, that"If they find out you are a Union' man, they will throw you outthrough the window."Anton Agoston, an employee on the cabrioletline, was told by George Hathaway, a pusher : "Be careful what youare talking about.They are firing fellows for talking about theunion and joining the union.A couple of fellows just got fired."Whitey Malecki, another pusher, warned Andrew Learch, an em-ployee on the body line : "Watch your step, and don't talk anythingabout union, because you will lose your job."Malecki also cautionedFrank Snyder, another employee : "Don't talk union at all or theywill fire you."The activities of two particular supervisors,Foreman Ostrom andSubforeman John Ott, are worthy of special attention.About May5 - Ott summoned a number of employees to'a meeting with Ostrom,who is foreman of the trim department.Ostrom told the men thatthey should cut.out talking about the Union,that the Union coulddo nothing for them that the respondent could not do,and thatthey should forget about it and go out and have a beer.Ott, evi-dently deeming that Ostrom'sremarks were insufficiently clear,added : "I want you boys to cut this out about this God damnedunion,or you will be God damned sorry; I am warning you."Ostrom'in, no way indicated that,Ott's sentiments were different from hisown: -About the middle of May, Bernard Czarnecki,an employeein the trim department,overheard Ostrom and some pusher convers-ing near his bench.Ostrom said to the pusher:"We will give theold men the works.Get 'rid ofthemsomewhere.There are toomanyunionmen.Organize,to organize,all you hear is talk aboutunion,union,by those men,and we have'to get rid of them.'EdwardLyczynski,another employee on the trim line, had two.encounters-with Subforeman Ott in July or August 1937.On the first occasion,Ott came over to him at the plant'one' night and 'asked : "Say, whatis the color of the union card?"Lyczynski feigned ignorance,asking 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat Ott was talking about.Ott retorted : "You know God damnedwell what I am talking about," and walked away. The next dayOtt admonished Lyczynski : "You and plenty others like you thatare fooling around with the union will get a grand screwing."Ly-czynski asked him what he meant. Ott explained : "You will findout when we change the models."All the above statements by foremen, subforemen, or pushers, areundenied; the supervisors to whom the statements are attributedwere not produced to testify. In its brief, the respondent assertsthat the statements of these supervisory employees were not in anyway coercive and were merely the "personal views" of the foremen andsubforemen and were understood as such. In view of the nature ofthe statements as set forth above, this argument is plainly withoutmerit.Another contention advanced in the brief is that the respond-ent is not responsible for the activities of its foremen, subforemen, orpushers.It is argued that any anti-union activities on the partof the respondent's supervisory employees were unauthorized digres-sions from the respondent's alleged policy of noninterference withorganizational matters.It is clear, however, that the acts of a super-visory employee are the acts of the employer.12The respondentnonetheless contends that it is not responsible for the acts of itssupervisory employees because they had no authority to hire or dis-charge employees.Nothing in the Act, however, limits an employer'sresponsibility for the anti-union activity of its supervisory employees,to employees having the power to hire or discharge 1$On the basisof the record in this case, it is entirely clear that the respondent isresponsible for the anti-union activities of its foremen, assistantforemen, and subforemen, or pushers.5.The publication and dissemination of anti-union literatureThe Ford Almanac is a publication sent out about once a monthby the respondent's Dearborn office for distribution to Ford em-12 See footnote 6,supra12 SeeInternational Association of Machinists,Tool and Die Makers, Lodge No. 85,Affiliatedwith the International Association of Machinists,and Production Lodge No. 1200,Affiliated with theInternational Association of Machinists v. National Labor RelationsBoard,110F.(2d)29 (C A for D. C.), enf'gMatter of The SerrickCorpora.tionandInternationalUnion, United AutomobileWorkers of America,Local No. 459,8N. L. R B. 621, where the Court said :The statute, we think purposely, does not define the particularmethods or agents bywhich the employer mayIntermeddleunlawfully.Had it doneso, easy escape wouldhave been openedfrom the Act's provisions.Nothing in it requiresthat such repre-sentation be limited to officialshaving any particularkind or degree of authority,such as "hiring and firing," "disciplinarypower," or even "supervisory capacity."And see alsoVirginia Ferry Corp.v.National Labor RelationsBoard,101F. (2d) 103(C. C. A. 4)enf'g as mod.Matter of VirginiaFerry CorporationandMasters,Mates andPilots of America,No. 9, et at., 8 N.L. R B. 730. FORD MOTORCOMPANY565ployees.At the Buffalo plant, copies of the Almanacare placednearthe plant entrance for employees to pick up.A copy of theAlmanac for the month of July 1937 contains two attacks uponlabor unions.One is entitled "Mr. and Mrs. Watkins Learn Some-,thingaboutWealth."Among the disparagingreferencesto laborunionsin this article is the following :I'm giving you the STRAIGHT TRUTH OF THIS WHOLEMATTER. Didn't you read in the papers last week how allthe other big automobilemanufacturerswhose shops have beentaken over by the labor organizers, had a meeting in New YorkTO STANDARDIZE WAGES? Know what that means? Itmeans putting the WORKMAN in exactly the same positionas themanufacturer.He will no longer have the right to saywhat HE will work for.His organization will say to him :"This is the price we have agreed on with the manufacturersfor this job in ALL automobile plants.YOU'LL take it andLIKE IT-OR YOU WON'T WORK." That's what they'lltell him.They can't make it stick yet.They haven't yet gotFORDin the bag.But should the time ever come when the finan-ciers grab control of the labor situation at Ford's, as they haveat all these plants, I'm telling you-and I mean it from thebottom of my heart-THAT WILL BE THE GREATESTBLOW HIGH AMERICAN WAGES HAVE EVER BEENDEALT.The second attack on unionism contained in the Ford Almanacappeared under the title of "Musings of Smoke-Stack Joe."Thefollowing statements are taken therefrom :SHILLBERG-HA HA ! I'll bet when he hearsMa's gonejoinmeup to this laborracket.None of THAT FOR ME, either.Why should I paymoney to a gang FOR NOTHING? They can't give me asingle thing MORE'N I ALREADY GOT. Never had to payto work before-why start NOW. 'Specially when they won'tshow me the books and let me see what they do with MYMONEY. IF I PAY money for groceries, I GET GRO-CERIES in return. If I pay money for a suit, I GET A SUITIN RETURN. Why should I pay money to this crowd FORNOTHING? And look who's asking-all these fellows whogot their labor movement education in RUSSIA . . . It alllooks and smells like COMMUNISM to me ... They saythey've got 200,000 members, 24 hundred thousand-2 million,4 hundred thousand dollars a year.Ha-that's where all thebig cars, airplanes, swell offices, big salaries and all the rest ofit comes from.They don't DARE give the membersa financial283034-41-vol. 23-37 566DECISIONSOF NATIONALLABOR RELATIONS BOARDaccounting.If you ask for one you get BEATEN. Darnedif I join aRACKET LIKE THAT.A reprint from the Detroit News of April 29, 1937, entitled "FordGives his Viewpoint on Labor-CautionsWorkers on Organization,"was similarly received from the main office at Dearborn and dis-tributed in pamphlet form to the employees at the Buffalo plant.This pamphlet contains the following statements :A monopoly of jobs in this country is just as bad as a monop-oly of bread.Sometimes we catch people here in Detroit "sell-ing" jobs at the Ford Motor Co. by making ignorant personsbelieve they have a "pull" with us . . . This was done bycrooks and they were properly dealt with.But, now along comes another group that says : "There are100,000 jobs out at Ford's.If you want one of them, pay us aregistration fee, and so much every month, and we will pass youin, and you can work as long as you pay us." This group isasking us to sit still while it sells our men the jobs that havealways been free. If we agreed to this,they would have com-plete control of American labor, a control no one has ever beforehad....What was the great result of those strikes?Merelythat numbers of men have put their neck into an iron collar. Iam only trying to show them who owns the collar .. .A little group of those who control both capital andlabor will sit down in New York, and they will settle prices, andthey will settle dividends, and they will settle wages .. .The Wagner Act is just one of these things that helps tofasten control upon the necks of labor.Labor doesn't see thatyet.It thinks the Wagner Act helps it.All you have to do isto wait and see how it works. It fits perfectly the plans to getcontrol of labor.I have never sought to prevent our men from joining anyassociation-religious,racial,political or social. . .No onewho believes in American freedom would do that.When ourmen ask about unions, I give them the same advice as whenthey ask about any of the other schemes that are always beingaimed at men'swages.I say to them:"First,figure out foryourself what you are going to get out of it.If you go into aunion, they have got you,but what have you got?" FORD MOTORCOMPANY567We think our men ought to consider whether it is necessaryfor them to pay some outsider every month for the privilegeof working at Ford's.Or, whether any union can do more forthem than we are doing.If union leaders think they can manage an automobile factorybetter than we can, and pay better wages under better workingconditions than we can, why don't they build a factory of theirown and show us up? They have the capital-they have all themoney they need and a lot more. The country is big; they havethe men; and think of all the union customers they would have!If the union leaders are sincere, they should go into business,themselves.If they have thought out a better way to managewhy do they pretend they can?Of course, the financial interests that use strikes as a way tobuild up unions, would not permit them to build new factories-big, progressive factories with everything in them that unionleaders now demand.They don't want that.They want con-trol. 'I have always made a better bargain for our men thanan outsider could.We have never had to bargain against ourmen, and we don't expect to begin now.There is no mystery about the connection between corporationcontrol and labor control.They are simply the two ends of thesame rope.To have one, you have got to have the other.Youmay say as emphatically as you like, that all this does not disturbme in the least. I know the scheme is wrong, and it will notwork.The respondent denies that its distribution of this literature consti-tutes unfair labor practices within the meaning of the Act.Thequestion presented is whether this literature, expressing as it did thepolicy of the respondent, was calculated under the circumstances toarouse in the employees' minds a fear that membership or activity inent.In order to determine this question, we must consider not onlythe bare words of the literature, but also the accompanying eventswhich provide the setting for the statements and reveal their fullimport.In this case, the distribution of the literature was accom-panied by warnings against union activity made by supervisors, byespionage within and without the plant, by the destruction of a bannerannouncing a union meeting, and, as we find below, by dischargesbased on union membership and activity.The record as a wholereveals a broad attack by the respondent on union organization.Aspart of this attack the respondent distributed the literature in ques-tion, upbraiding the Union as a "racket" which "looks and smells likeQ 568DECISIONSOF NATIONALLABOR RELATIONS BOARDCOMMUNISM," warning the workers that their dues provide "bigcars, airplanes, swell offices, big salaries," and asserting that if theyasked for an accounting of union funds they would be beaten. Atopthe whole campaign stand the pronouncements of Henry Ford himself,urging the workers to shun unions.We find that, under these circum-stances, the statements contained in the documents were intended to,and did, have the effect of interfering with, restraining, and coercingthe respondent's employees in the exercise of their rights to self-organization and collective bargaining.14As to the foregoing literature, the respondent contends in sub-stance:(1) that in the circulation of the Almanac and pamphlet itwas exercising the right of free speech guaranteed by the FirstAmendment to the Federal Constitution, and (2) that the legislativehistory of Section 8 (1) of the Act indicates that Congress purposelyleft employers free to influence their employees in the exercise ofthe rights guaranteed in Section 7 as long as employers did notinterfere with, restrain, or coerce employees in the exercise of suchright.We have considered thesedefensesand, in the light of the factspresented, find them to be without merit. The respondent's right tofreedom of speech and of press does not sanction its use of speechor press as a means of employing its economic superiority to inter-fere with, restrain, or coerce its employees in theexercise of therights guaranteed by the Act 15 By its distribution of the Almanac14We previouslyhave fully considered the problem here presented.InMatter of FordMotor CompanyandUnited Automobile Workers ofAmerica, LocalNo.325, 23 N.L. R. B.342, we said :Whether thewords or actions of an employerconstituteinterference, restraint,or coercion,within themeaning ofthe Act, must be judged,not as an abstractproposition, but in the lightof the economic realities of the employer-employee rela-tionship.It need hardly be stressedthat the dominantpositionof an employer,who exercises the power of economiclife and death over his employees,gives to anemployer's statements,whether or not ostensiblycouched as argument or advice, animmediate and compellingeffect that they wouldnot possess if addressed to economicequals.As the Circuit Court of Appeals for the Seventh Circuit hassaid,"The voiceof authoritymay . . . provokefear and awe quite as readily as it may bespeakfatherly advice.Theposition ofthe employer . . .carriessuch weightand influencethat his words can be coercive when they would notbe so if the relation of masterand servant did not exist."(Citing N. LRB v Falk Corp,102 F. (2d) 383 (C C. A.7), aff'd 308 U S 453) In theVirginianRailwaycasethe Circuit Court of Appealsfor the Fourth Circuit madethe same observation :"Itmust be remembered in this connection,however,that any sort of influenceexerted by an employer upon an employee,dependent upon his employment for meansof livelihood, may very easily becomeundue,in that it will coerce theemployee's willin favor of what the employerdesires against his better judgment as to what is reallyin the bestinterest of himselfand his fellowemployees(CitingVirginian By Co v.(CitingVirginian Rif Co v. SystemFederationNo40, 84 F. (2d) 641(C. C. A.System FederationNo 40, 84 F (2d) 641 (C.C. A. 4), aff'd 300 U. S. 515)."The viewswhich we expressed in the above-cited case,involving the respondent, areequally applicable in the instant case.15 See NL. it. B. v. Falk Corporation,102 F. (2d) 383(C. C. A. 7),aff'd in 308 U. S.453, NL. R.B. v. Colton,105 F. (2d) 179 (C. C. A 6) ;N. L. R Bv.HopwoodRe-tinningCo.,98 F. (2d)97 (C. C. A.2) ;Virginia Ferry Cafp.v.N. L. R.B.,101 F. (2d) FORD MOTOR COMPANY569and pamphlet to the plant employees, the respondent was not ad-dressing or attempting to influence the public at large; nor was therespondent addressing an argument to the intellect of its employeeswhich they were free to accept or reject without compulsion.Therespondent was not attempting to engage in the "free trade inideas . . . in the competition of the market." 16On the contrary itwas issuing a stern warning that it was bitterly opposed to theUnion and that it would throw the weight of its economic poweragainst the efforts of its employees to form or carry on such anorganization.The respondent's right so to interfere with, restrain,and coerce its employees is not sanctioned by the First Amendment.As to the respondent's contention that the Act does not prohibitan employer from influencing his employees, it is clear, for thereasons already stated, that the respondent's actions here constitutenot mere influence but interference, restraint, and coercion, expresslyforbidden by the Act.B. The discharges and the refusal to recall certain employees uponthe reopening of the plant after the shut-down in September 1937The complaint, as amended, alleges that the respondent, discrimi-natorily discharged 18 employees and discriminatorily refused torecall 51 employees upon the reopening of its plant following aseasonal shut-down in September 1937.The respondent denies theseallegations.1.The dischargesWe have already noted the espionage activities of the respondent'sservicemen and supervisory employees, the coercive statements of therespondent's supervisory employees, and the publication and dis-semination among the respondent's employees of anti-union litera-ture.The alleged discharges must be considered in the light of thisbackground of anti-union practices. In addition, other importantcircumstances here present indicate the existence of a policy of dis-criminating against employees engaging in union activity.Thus itappears that of the approximately 21 employees who attended thefirst union meeting, which was subjected to surveillance, at least 18103 (C. C. A. 4) ; N. L.R. B.v.StachpoleCarbonCo., 105 F. (2d) 167 (C. C. A. 3),cert. den. 60 Sup. Ct. 142;N. L. R B. v. Nebel Knitting Company,103 F. (2d) 594(C. C A. 4) ;Republic Steel Corporation v. N. L. if. B.,107 F. (2d) 472 (C C A. 3),cert. den. April 8, 1940;Montgomery Ward & Co., Inc. v. N. L. RB, 107 F (2d) 555,558-9 (C. C. A. 7) ; N.L. R. B. v. Sunshine Mining Company,April 3, 1940 (C C. A 9).16 See Holmes, J., dissenting inAbrams v. United States,250 U. S 616, 624, 630 (1919).Compare the language of the Court inThornhill v. Alabama(310 U. S. 88, decided April22, 1940) ; "Abridgment of the liberty of such discussion can be justified only where theclear danger of substantive evils arises under circumstances affording no opportunity totest the merits of ideas by competition for acceptance in the market of public opinion." 570DECISIONSOF NATIONALLABOR RELATIONS BOARDwere subsequently eliminated from the respondent's employ.17Like-wise, it is an important fact that substantially all of the leaders ofthe union were discharged.From May 1937, when union activity began, to August 9, 1937, thedate of the last discriminatory discharges occurring prior to thegeneral lay-off,18 the respondent laid off between 150 and 200 em-ployees.The respondent contends that as the alleged discriminatorydischarges constitute a low percentage of the total lay-offs duringthis period, there is a failure to prove a policy of discriminatingagainst members of the Union. Clearly this is a factor which shouldbe considered in determining whether or not the respondent hasdiscriminatorily discharged employees, and it is a circumstance whichthe Board has considered in all of the discharges discussed here-inafter.We do not feel, however, that this circumstance outweighsall of the other factors involved in the discharges.The large num-ber of lay-offs indicate that the ordinary labor turnover is large andthat a large number of the lay-offs were proper. It does not followthat all of the lay-offs were proper.The respondent further maintains that the alleged discriminatorydischarges were, in fact, lay-offs.On the employment cards of theseemployees, however, causes for the termination of employment wereassigned.We conclude that the employees in question were dis-charged and not laid off.As already noted, the complaint alleged that 18 employees weredischarged because of their union activities.One of these employees,Edward Sherman, did not testify at the hearing, and there wasinsufficient evidence to support the allegations as to him.Two others,Guy Testa and Frank Kornowicz, are more appropriately consideredwith the group which was not recalled upon the reopening of theplant following the September lay-off.The case of Frank Kandratalleged in the complaint to have been refused recall by the respond-ent, is more appropriately considered here since he was laid off ordischarged prior to the general lay-off in September 1937.Therethus are 16 discharges now to be considered.We will take upseriatim the circumstances surrounding the discharge of eachindividual.Frank Snyderwas employed by the respondent in 1929.He workedin the trim department.Until he joined the Union his work never17Harry Strash, who attended the union meeting at the Root Building, testified that onthe following Monday, which was pay day, Maroone walked up and down the line ofemployees, picked out those who had attended the meeting, and wrote down their badgenumbers.Thereafter he and others who had attended the union meeting were placedunder strict surveillance by the servicemen18Bean and Lawler were discharged after August 9; however,the allegations that they-were discriminatorily discharged are not supported by the record,and the complaint asto them is hereinafter dismissed. FORDMOTOR COMPANY571had been criticized.On May 8, 1937, he attended the Root Buildingmeeting, and was spoken to by Maroone as he left the building.Hedid not join the Union until May 28.He was discharged on July8,1937, his termination of service card reading : "This employeewarned on several occasions as to poor workmanship, neverthelessemployee continued to do careless work." Snyder testified and wefind that no such warnings had been communicated to him. On July8 John Ott, a subforeman, approached him at work and asked himwhat he had done. Snyder responded that he had done nothing.Ottsaid: "Well, Vincent told me to take you out."As he was beingtaken out, Snyder saw Norbert Vincent, a foreman, and asked himwhat was wrong. lie was told that his work was poor-nothingmore specific.A few days previous to this, Snyder had met Joseph Malecki, asubforeman, outside the plant, and was told by Malecki that he(Snyder) was on the spot and should not talk about the Union atall or he would be fired.A serviceman had previously told Maleckithat he would like to "get something" on Snyder.We have no doubt from the above facts, taken in connection withthe whole record, that Snyder was discharged because of his unionmembership and activity, and we so find.Stanley S. Fielkowskiwas employed by the respondent in February1934, and assigned to the cushion department.Subsequently he wasmade an instructor of new men, and for a period he was an inspector.In February 1937 he was returned to his ordinary duties.He joinedthe Union on May 6, 1937, and attended the meeting which was heldat the Root Building on May 8. He saw Maroone, Maeder, andSullivan in the vicinity.Although he felt ill, on Monday, May 10,he reported for work and got his pay at the regular time.He laterinformed his foreman that he felt ill and went to see the companydoctor, who, after seeing that he received a pass from the first-aidman, sent him home.The next day he reported for work only to findhis time card missing from the rack.The timekeeper told him to seeMaroone.Maroone first conferred with Malone, and then referredFielkowski to the latter.Malone told Fielkowski that he had brokenitrule by leaving the plant on the previous day, and added, "Wethought highly of you."Malone then told him he was through.When Fielkowski sought to discuss the matter further, Malone wouldhave none of it, and instructed Maeder, a serviceman, to accompanyFielkowski while he turned in his tools and got his badge. Fiel-kowski returned with the badge and again sought to explain thematter further.The doctor happened by at that moment and wascalled over by Fielkowski.He confirmed Fielkowski's story and toldMalone that Fielkowski had had a bad cold and inflammation of the 572DECISIONSOF NATIONALLABOR RELATIONS BOARDstomach the day before and was in no condition to work.Malonethen told Fielkowski : "Well, give me the badge and keep going, youare through."Although Malone testified, he did not offer his versionof the above events.Maroone testified, and, although his testimonywas generally confused as to the circumstances surrounding this dis-charge, he denied that Fielkowski told him about being ill.We creditFielkowski's testimony rather than Maroone's on this point.Ed-ward Miller, superintendent of the plant, testified as to Fielkowski,"He was a mighty good worker."Miller claimed that sometimethereafter he talked to Dr. Brylski who attended Fielkowski, andthat although Brylski did not deny it, he did not "seem to recall"treating Fielkowski.An analysis of all the testimony convinces us that Fielkowski's dis-charge was due to his affiliation with the Union rather than to thefailure to report to his foreman before leaving the plant.He hadattended the meeting at the Root Building where Maroone and theservicemen were present; he had reported to his foreman that he wasfeeling ill;Maroone had spoken with Malone just before Malone toldFielkowski he was through ; Malone, at least, knew that the doctorhad found Fielkowski actually ill the day before.We find it difficultto believe that a man who had been a competent workman for overthree years was discharged summarily under these circumstancesmerely for failing to report' back to the foreman after seeing thedoctor and before leaving the plant.We find that Fielkowski wasdischarged because of his union membership and activities.Anthony Miskowiakworked in the trim department, doing up-holstery work.He had been with the company for about 4 yearsprior to his discharge, and had had previous experience in similarwork with other firms.He had on occasion been assigned to work oncars destined for special display in show rooms.Miller concededthat he was a good workman, but averred that he had suddenly begundoing poor work just before his discharge.There had been no criti-cism of Miskowiak's work prior to his discharge on May 10, 1937.Yet his termination of service record states : "This employee neg-lected his operation.Foreman warned employee as to poor work-manship, however employee continued to produce poor work."The facts surrounding his discharge are as follows : About 7: 00 p. m.on May 10, Foreman Ostrom or Subforeman Ott came to the line onwhich Miskowiak was working and took off the other man who wasdoing the same operation as he.All that evening Sullivan, a service-man, kept a close watch on Miskowiak. Later in the evening Ottinstructed him to see Ostrom concerning a defective job.Ostrom said:"Tony, this is your job and this is a rotten job, I am going to let you FORDMOTOR COMPANY573go." It appeared that a window cord had been either put in improp-erly or ripped out after proper installation.Miskowiak replied,"Well, I cannot stop you from doing that, but this jobis not mine,and you know it." Sullivan was standing by, and Ostrom turned tohim and said : "Take him out." The respondent did not call Ostrom,Ott, or Sullivan to testify.On May 5, after Miskowiak was through work, Ott had called himand several other men over near the tool crib where Ostrom had spokento them, as noted above, saying that he understood they were talkingaboutunions inthe shop, and that he was warning them to "cut it out."Ott had supplemented Ostrom's remarks by saying : "I want you boysto cut this out about this God damned union or you will be God damnedsorry; I am warning you."Miskowiak had attended the meeting atthe Root Building on May 8.A review of all the evidence convinces us that Miskowiak was dis-charged because of his membership and activities in the Union.Weare convinced that the defective job was not in fact Miskowiak's fault.There is ample reason to suppose that Ostrom, whose hostility to theUnion is clearly shown in this as well as in otherparts ofthe record,either fabricated, or procured the fabrication of, the charge thatMiskowiak had been at fault.Even if we assume, however; thatMiskowiak had erred, it seems incredible that this excellent workmanof long standing should be abruptly discharged for one mistake undersuch circumstances. It is to be noted that the claim on his terminationof service record that he had previously been warned by his foremanas to poor workmanship, is in no way borne out by the record, and isin fact negatived by Miskowiak's undenied testimony.We have nodoubt, and we find, that Miskowiak was discriminatedagainst as aresult of his union activity.1°Martin Socenskiwas employed by the respondent in February 1934,and worked on the trimline.Hejoined the Union early in May andbecame its vice president.He was at the Root Building meeting onMay 8. A few days thereafter one Hathaway, a subforeman, remarkedto Socenski that he understood him to be "an organizer here," averringthat "it is all over the shop."On June 30ForemanEdgecomb accusedhim of doinga particularjob defectively.Socenski established that thejob referred to was done by the man working behind him. Edgecombsaid, "Well, forget about it."Later in the day Edgecomb reappeared,made a similiar allegation,and againSocenski established that the19The respondent in Its brief raises the objection that the evidence does not clearlyshow that Miskowlak joined the Union before his discharge. It is immaterial whetheror' n6t Miskowiak actually had joined the Union before his discharge.He had attendedthe Root'Building meeting, and it is clear that even were his discharge merely the resultof supposed union membership It would constitute an unfair labor practice under the factsof this case. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDjob was not his. In each of these instances, Edgecomb's charge wasthat a screw had not been properly tightened. Later in the same day,Edgecomb sent a pusher to summon Socenski to another defective job.As Socenski arrived, Edgecomb stated, "Here is your job, you can'tbluffme now." This time it was Socenski's job-a loose screw.Socenski asserted, "You are trying to fire me." Socenski testified thatlie had been unusually careful in tightening the screws that day, andthat he was convinced this one had been loosened by someone after hehad finished.Edgecomb 20 then sent him to the employment officeand he was discharged.Socenski testified that there had never been any criticism of hiswork prior to the day of his discharge. In fact, he had on occasionbeen assigned to special jobs requiring the best workmen.Socenski'stermination of service record stated : "This employee warned onseveral occasions as to poor workmanship.Nevertheless employeecontinued to do poor work.1'The only testimony brought forward by the respondent onSocenski's case was that of Maroone and Miller.Maroone did notremember anything about the case except that the regular procedurewas followed; Socenski was sent to him by the foreman and told hisstory;Maroone then saw the foreman and presented both stories toSuperintendent Miller, who decided to discharge Socenski.Maroonedid not recall what Socenski's story was.Miller conceded thatSocenski was an exceptional workman and said he could not under-stand how he happened to produce a string of bad work all at once.This was not the only instance in which Edgecomb made persistentefforts to unearth some deficiency in a union man's work. It appearsfrom the uncontradicted testimony of Weldon Farnish, another com-plainant, that some time in June Edgecomb stood and watched himfor several minutes and then alleged that Farnish was not fittingthe windshield wipers properly.A check with a gauge revealed thatnothing was wrong.Edgecomb went away shaking his head, saying,"God damn, can't get nothing on him."We are convinced that Edge-comb deliberately set out to find some excuse to use as a basis forgetting rid of Socenski.The motive is apparent from Socenski'sprominent union activity.Although we find that Socenski actuallywas not responsible for the alleged defective work finally pointedto by Edgecomb; whether he was or not, it would still be clear, andwe find, that his union membership and activity, and not the allegedsingle mistake made by him, was the cause of his discharge.20 The record at this point gives the foreman's name as Ostrom, but it is clearfrom thesurrounding testimony that this was an inadvertent error and that Edgecomb was theforeman involved. FORD MOTOR COMPANY575Joseph E. Nowickiworked in the chassis department.He wasemployed by the respondent in 1930.Later he served a 3-year periodin the army.After this absence, he returned to the respondent'semploy.He worked at several different jobs in the plant from timeto time, and there is no evidence of any complaint concerning hiswork.In fact, on one occasion when it was proposed that he betransferred to a job as factory serviceman, his foreman protestedagainst losing so valuable a man and the transfer was not made.Nowicki joined the Union about June 6, 1937, and became activein enrolling other members.On the afternoon of July 7, as he wasleaving the plant, a man whom he had never seen before stepped upto him and slugged him over the left eye. Nowicki noticed twoservicemen standing within a few feet of him at the time.He re-turned to the plant and had the first-aid man repair the cut over hiseye.Maroone was in the room at the time and Nowicki told himwhat had happened.Maroone asked him if he knew the man whohad attacked him; Nowicki said he did not.The next day Nowicki'stime card was out of the rack when he arrived for work, and he wasdirected to Malone.He explained the occurrence to Malone, whosaid, "Those things can't go on any further."Malone went on to askhim if he belonged to any organization.Nowicki said he did not.Finally, Malone told him he could not resume work until he identifiedhisassailantand brought him in. Nowicki was thereupondischarged.Three months later Nowicki recognized his assailant on the streetin Buffalo and Nowicki's father managed to find out his name.Hewas Steve Pietrowski, a professional wrestler.The respondent has a rule that employees fighting on companyproperty are discharged.Miller testified concerning the applicationof the rule in Nowicki's case as follows: "We had in mind Nowickimay have had some personal grievances with men in the plant andsooner or later it may pop out in the plant, and we would be responsi-ble as far as compensation is concerned.You know, under the Com-pensation Law, if you have any fight or get injured in the property,we have to pay you compensation, until such a time we could prove,Nowicki could prove there was nobody in the plant he had personalgrievances with, we let him go."He went on to testify that themanagement had tried without success to discover who was responsi-ble for the incident.Maroone also testified on the point and saidthat Nowicki told him "that he was fighting out on the company prop-erty."As to this, we believe Nowicki's testimony that he toldMaroone the full circumstances. It is inconceivable that a man freshfrom an unprovoked attack under such circumstances would merelyreport to Maroone that he was "fighting."Maroone inscribed on the 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermination of service record : "This employee caused disturbancewith other employees in parking lot."He was unable to testify asto how he reached such a conclusion, and he did nothing to find outwho the "other employees" were in any event. The first-aid report,which Nowicki signed at the time he was given treatment, reads:"Injured in a fight outside of company property and after workinghours."We do not think that signing a routine report under circum-stances which were not conducive to calm reflection shows any admis-sion of guilt such as might be implied from the description of theoccurrence in the report as a "fight."We find that Nowicki was thevictim of an unprovoked attack and that that fact was known to therespondent.In its brief the respondent describes the assault as "a completemystery," and urges that no finding of an anti-union motive for thedischarge can properly be found.There is no doubt that the abovefacts leave a great deal to be explained, but we are of the opinionthat other evidence in the record throws sufficient light on the matterto warrant a finding as to what actually happened.As noted above,Nowicki finally identified his assailant as one Steve Pietrowski, aprofessional wrestler.Pietrowski was subpoenaed by the Board andtestified in the case.A reluctant witness at best, he neverthelessprovided some information which we deem credible.He testifiedthat he was acquainted with Bruno Luczac and Casey Moran, whowere also professional wrestlers.He added that he also knew FrankCrystal, likewise a wrestler.During the period when he was allegedto have assaulted Nowicki, he claimed to have been employed at afreight house directly across the street from the Ford plant.Atthat time he used to go riding occasionally in the evening withMoran and Luczac.As to the Nowicki incident, he denied everhaving seen Nowicki, much less having struck him.As betweenNowicki's straightforward story and this testimony, we have nohesitation in accepting Nowicki's version.As a matter of fact, im-mediately after Pietrowski testified, Nowicki was recalled to the standand positively identified Pietrowski, then in the room, as the manwho had hit him.Further light is thrown on the incident by the testimony of BernardCzarnecki who testified that he lived in the neighborhood in whichPietrowski lived and that he had known Pietrowski for about 2 years.He testified that before he came into the hearing room to testify,he met Pietrowski on the street; that Pietrowski told him that hehad been subpoenaed to testify and that he was "mad" about it;that he had hit somebody ; and that he had seen someone from Detroitat a local hotel relative to the matter on which he was to testify.He told Czarnecki that "if this thing will go through" he was to get FORD MOTOR COMPANY577paid.Czarnecki asked Pietrowski whether or not it was Malone whointended to pay him, and Pietrowski replied that it was not Maloneand that he would not reveal the person's name. Pietrowski admittedthat he stood and talked with Czarnecki for 3 to 5 minutes butcontended that he said nothing more than "hello" or "good morning"to him. It appears at another point in the record that one Moore,an official of the Ford Company, was present at this time in Buffaloin regard to the present proceeding, and further that Moore wasstaying at the hotel to which Pietrowski referred, the Statler.Yule.,the factory manager, denied that in his conferences with Moore atthe Statler, he had seen Pietrowski.We conclude that Pietrowskidid consult with someone from Detroit at the Statler Hotel relativeto his testimony in the case.The circumstances irresistibly lead to the conclusion, and we find,that Luczak, Moran, and Crystal, who were intimate associates ofPietrowski, arranged to have Pietrowski assault Nowicki to providea pretext for the latter's discharge.No other explanation of thebizarre course of events seems plausible to us.Here was a manwith a long record of excellent service, who walked out of the plantone day and was slugged by a professional wrestler, until then un-known to him, and without any provocation.He was then forth-with discharged, allegedly for "fighting," despite his explanation ofthe true circumstances to his superiors.As a condition of reinstate-ment the respondent required that he "prove there was nobody inthe plant he had personal grievances with"-an amazing burden ofproof to put on a man under any circumstances, much less those shownhere.It is significant that he had joined the Union a short whilebefore, and had been active in soliciting new members.Furthermore,during the same period of time in which he was discharged, otherunion members were being discriminated against and harassed inthe plant.Upon the entire record, we are convinced that Nowickiwas the victim of discrimination by the respondent because of hismembership and activity in the Union, and we so find.Joseph Kaiserworked on the trim line.He had been with the re-spondent since 1929 or 1930, and there had never been complaints con-cerning his work.On May 8, 1937, he joined the Union. Just beforethe union meeting on that day, John Ott, the subforeman whose ac-tivities against the Union are shown to be widespread, asked himwhen the meeting was going to be held.Kaiser replied, "Sometimethis week."Kaiser's job was to put on the regulator and hinges for the wind-shield.He worked on the night shift commencing at 3: 30 p. m.On May 12, 1937, when he came in to work, the man whom he wasrelieving told him that there were two jobs' on the line on which 578DECISIONSOF NATIONALLABOR RELATIONS BOARD.he, had not .tightened up the, bolts on the regulators.Kaiser advisedhim to finish the job, and the other man said he would go back andtighten them up.Kaiser assumed that he did so, and did notcheck up.About two hours later, the approximate time requiredfor a car to get from that part of the line to the finish line, Ostrom,the general foreman, called Kaiser to the finish line and showed himtwo regulators with loose bolts.Kaiser explained to Ostrom thatthose were undoubtedly the jobs the other man had let through.Ostrom said, "All right, let it go; see that it doesn't happen again."At about 10: 30 Ostrom sent for him again and accused him of lettingother cars go through with loose bolts.Kaiser insisted he did notlet jobs like that go'through, but tightened the bolts Ostrom pointedout to him, and then at Ostrom's orders checked, every car back to'his point on the line.All the bolts were tight.A half hour laterOstrom called him over again and averred he had found another,loose one.Kaiser tightened it, and together he and Ostrom checkedback again and found no other loose bolts. Presently Ostrom ap-peared with Sullivan, a serviceman, and directed him to take Kaiserout.Kaiser was escorted to the employment office and let out.Histermination of service record reads : "Although warned by foremanon several occasions re-neglecting workmanship on his operation, thisemployee continued to do poor work."Miller, the superintendent,testified as follows concerning Kaiser's case :"Kayser (sic) knew how to put them in and knew how to doa good job.That is the sad part of it.He was a capable manto do a good job.He has always been a good worker.Well,'at' a time when we were' laying off men ' Kaiser would either con-ciously or unconsciously let screws come loose or do inferior workat that particular time.I don't know. I can't explain it as towhy a man worked good for years and is a good dependableworker, and he was a good worker, and still is."Neither Ott nor Ostrom was called to contradict Kaiser's testimony.It appears from his testimony that the respondent's supervisory em-ployees knew of his union activities, and that there was a systematicattempt on the day of his discharge to detect deficiencies in Kaiser'swork.We are convinced, moreover, and find, that, the'klleged de-ficiencies in his work were fabricated by Ostrom, save for the defectswhich were traceable to the employee on the earlier shift. It issignificant that the respondent did not attempt to establish any priorinstances of defective work, which according to the termination ofservice record were the reason for discharging Kaiser.We find thatthe respondent discharged Kaiser because of his membership andactivities in the Union. FORD MOTOR COMPANY579Andreiv-Sredainskiwas in the respondent's employ during 1930 andagain from 1933 down to the date of his discharge.He distributedmaterials to the trim line. In 1932 and 1933, when production atthe respondent's plant was slack, he was not among those retainedfor work.He joined the Union on May 8 and attended the meeting that dayat the Root Building.He testified that thereafter he was watchedat work by Edgecomb, Maeder, and Maroone.On Tuesday, May 11,his pusher, Mike Bekovitch, said to him : "You had better watch yourstep.You are going out.They got you spotted."Sredzinski askedwhy, and Bekovitch asked him if he had joined the Union. Sred-zinski said that he had.Bekovitch said, "That is the thing.You aregoing to get it, so be careful and send the material on the line with-out any mistakes."Later in the day Maeder summoned Sredzinskito see Edgecomb and, in Edgecomb's presence, accused him of spittingtobacco on the floor, talking to the men, and walking around thefactory.Sredzinski called Maeder a "God damned liar," and Maeder,a considerably larger man, dealt him several heavy blows in theface.Edgecomb then intervened and instructed Maeder to takeSredzinski to the employment office.There Malone laid him off,according to Sredzinski's testimony.Sredzinski's testimony was corroborated by John Clark, an em-ployee.Clark testified as follows: "I heard Andy (Sredzinski)holler out `That is a damn lie' or `You are a damn liar', and thisfactory serviceman hauled off and hit Andy about four or five timesin the jaw.He swung his arms, his left and his right, and knockedhim into me." Alphonse Ruckie in further corroboration ofSredzinski's testimony testified that, "Andy (Sredzinski) said some-thing and this factory serviceman must have hit him three or fourtimes and knocked him down...."As stated above, Sredzinski testified that Malone discharged him.There is some confusion on this point in the record, as Maroone testi-fied that Sredzinski reported to him at the employment office, andthat he (Maroone) reported both Sredzinski's story and that of theforeman to Miller, ' who decided on the lay-off.Maroone did notrecall what Sredzinski's story was, but the foreman's story, which henoted on the termination of service card, was : "This employee con-tinuously leaving his department without knowledge of his foreman."The circumstances surrounding the incident are highly suspicious.Since Sredzinski did not chew tobacco at all, and no mention of thisalleged shortcoming is made on his termination of service card,Maeder's charge that he was spitting tobacco on the floor is obviouslyuntrue.Sredzinski testified that his work required him to be upand down the line in his capacity as stockman supplying the line 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith materials.It seems highly doubtful that, following Bekovitch'swarning that he was in danger of discharge for joining the Union,Sredzinski would have embarked on a campaign of loafing and gen-eral inattention to his duties.Thus, we credit his testimony thathe was particularly careful to do his work thoroughly that day,heeding Bekovitch's admonition.The respondent did not produceMaeder or Bekovitch as witnesses.However we might resolve theresponsibility for the encounter between Maeder and Sredzinski, wefeel that this encounter did not occasion Sredzinski's discharge, nordoes the respondent assign it as a reason for such discharge.More-over, contrary to the respondent's alleged policy of discharging em-ployees engaging in fights at or near the plant, the respondent did.not discharge Maeder.We are convinced from all the facts thatMaeder and Edgecomb had known of Sredzinski's activity in theUnion, and that such was the real reason for his discharge.Walter Sredzinskiwas first employed by the respondent for a fewmonths during 1930. In December 1936 the respondent employedhim as operator of a table which transferred cars from one line toanother.During April or May 1937 he was transferred from onejob to another in rapid succession.He was finally assigned tospraying bolts on the chassis line.Sredzinski testified that he sprayed one side of the chassis, whileanother employee sprayed the other side.He stated that his fore-man, Kennedy, told him to touch up the bolts and nuts which hadnot been sprayed when the chassis reached him.On June 8, thesecond day after he had been assigned to this work, the chief in-spector,Rayfield, complained to him that he was not spraying thebolts in the front of the chassis. Sredzinski averred that he hadsprayed the parts in question.That same afternoon Rayfield camearound again and complained that Sredzinski was neglecting thebolts underneath the chassis.Sredzinski told him that he had neverseen anyone spray them. Sredzinski carefully followed these suc-cessive instructions.Later that same day Kennedy told Sredzinskithat he wanted to see him. Sredzinski remarked, "Well, I believe Iam going to get my pay now for union activities."Kennedy replied,"I am not supposed to know anything about that."After a shortinterval, he added, "I think I will have to let you go because youdid not spray those nuts underneath those springs."Sredzinski wasthereupon discharged, his termination of service record stating thathe had done careless work despite several warnings.Neither Rayfield nor Kennedy was called to testify.Miller testi-fied that Sredzinski was transferred to several jobs because he wasunable to do the jobs to which he was assigned, and that they finallyput him on the spraying job because it was a simple operation FORDMOTOR COMPANY581Sredzinski claims that the jobs to which he was transferred weredifficult.Sredzinski was a key figure in the Union. As we have notedpreviously, he was the one who first started organizational effortsamong the respondent's employees.He was an active organizer forthe Union, and was elected temporary financial secretary.He at-tended both the May 8 and May 15 meetings, at which the above-described espionage was practiced.Subsequently, while at work inthe plant, he saw Maroone and Edgecomb talking excitedly andpointing at him.Sredzinski testified that a pusher named Larryasked him if he had attended any union meetings recently and thathe replied that he had attended some and that they were "packingthe hall."Sredzinski further testified that servicemen watched himeven while he was eating lunch, and that on one occasion there wasa serviceman eating lunch on either side of him.In a number of cases considered herein, e. g., Lawler, Kaiser,Miskowiak, Bean, Salley, and Socenski, we found incidents whereemployees with good service records were allegedly found, aftertheir union activities became apparent, to be doing defective work.We feel that there was a systematic endeavor in Sredzinski's case todetect some deficiency in his work upon which the respondent mightSredzinski was an important figure in the Union.The ground for discharge in this case appears to have been trifling.The Trial Examiner found that Sredzinski was discharged becauseof his membership in and activities in behalf of the Union.Weagree with the Trial Examiner's finding.Patrick Curtinwas employed by the respondent in 1929 and wascontinuously employed until June 23, 1937, when he was discharged.Curtin joined the Union on May 23, 1937, and attended the meetingsof the Union thereafter.On May 30, 1937, he was elected to theoffice of recording secretary of the Union.Curtin testified that hewas under the surveillance of factory servicemen constantly there-after.Curtin worked in the body department. Soldering was among hisoperations.Curtin testified that during June 1937 his pusher, Frank,told him that he had orders to see that every man on the line wore arespirator and that after finishing the job which he was then doing,he, Curtin, should get one and wear it. Curtin stated that afterfinishing that job he started for the tool crib where the respiratorswere kept, but he was stopped by the pusher (Frank) who inquiredwhere be was going.When Curtin said he was going to the toolcrib for a respirator the pusher "got all excited and told me thatI couldn't go down there, that he would have to shut the line downif I went down there, that I would have to do this job and that job283034-41-vol. 23-38 582DECISIONSOF NATIONALLABOR RELATIONS BOARDbefoi.etcould get it. I got:that job-done that h&assigndd-me to, andwhen I got that done he took me to a job on the floor. There wasa job on the floor that he wanted to put on the line.When I wasworking at it the factory serviceman came and handed me a leavingfactory slip."Curtin testified that two days later he returned to the plant forhis pay and while there saw Miller, whom he asked why he hadbeen discharged.Curtin stated that Miller, having no knowledgeof the reason for his discharge,offered to see Curtin's foreman andto ascertain the reason for the discharge.After contacting the fore-man Miller told Curtin that while he could overlook the respiratorincident,he understood that Curtin had used profane language tohis-foren an.;Miller. said that he was,,unable to overlook-the Matteroffense.This was the first Curtin had heard of any alleged , profanityon his part.Miller admitted that he had a conversation with Curtinafter Curtin's discharge,but did not testify concerning the substanceof the conversation.We find that Miller made the statements at-tributed to him.Curtin's termination of service card states : "Em-ployee warned on several occasions as to his poor workmanship.Nevertheless employee continuedto do poor work."The testimony of the respondent'switnesses fails to explain thereason for Curtin's discharge.The foreman was not called totestify concerning the "poor workmanship" referred to in the termi-nation of service card.Curtin had been in the respondent's em-ploy since 1929, and there is no evidence that his work was not satis-factory.The action of the,pusher in- - giving Curtin conflictingorders indicated that the respondent was attempting to secure a pre-text for discharging Curtin.The haste with which the leavingfactory slip was issued supports this view.This incident was not areasonable ground for discharge, and Miller,appreciating this, as-signed as the reason for his refusal to return Curtin to his job thatCurtin had used profane language in speaking to his foreman.Theforeman was not called to testify concerning the alleged profanity.We do not feel that either of the reasons alleged as grounds for thedischarge was in fact the true reason.Curtin was an official of theUnion.In view of the espionage of the respondent's servicemen wefind that this was known to the respondent.Curtin had been undersurveillance even when going to the toilet.We find that Curtin wasdischarged because of his membership and activities in the Union.Vincent Lipirawas first employed by the respondent in March1933.Except for periods when the plant was closed because of a lackof materials or because of a change in models, he was continuouslyemployed until June 28, 1937, when he was discharged.Lipira testi-fied that his work during this time hadnever been criticized; therespondent offered no testimony to rebut this statement. FORD.MOTOR:COMPANY583"',Either: late inj oiiied- theUnion.Shortly thereafter he noticed that the servicemen were keep-ing him under surveillance.On the Thursday preceding June 28 aserviceman approached him while lie was working and engaged himin a conversation concerning a strike then in progress at Detroit.According to Lipira, the serviceman asked him his opinion on thestrike and he did not profess any sympathy for it; the servicemanthen said, "Well, I don't know what they would gain . . . If theydon't watch themselves they are going to get into serious trouble.They won't have any work." Lipira replied, "It is true. I think everyman should do his job aslong ashe has got a job."While the service-man wasnot identified, in view of the activities of the servicemen,which we have previously discussed, we find that Lipira di&have aconversation substantially as is related above, with a serviceman.On the following day, according to Lipira's testimony, Frank Smith,a foreman, called him over and said, "Now, you watch your step."Lipira asked, "Well, what is the matter?" and Smith walked awaysaying, "Never mind."After lunch Smith returned and Lipira askedhim whether or not his work was satisfactory.According to Lipira,Smith answered, "Well, your work is all right, but be careful as towhat you say."Smith was not called to the stand.Although Smith'sstatement does not literally warn Lipira to "be careful as to what yousayabout unions,"we feel, in the absence of any explanation of themeaning of the statement "be careful as to what you say," and inview of the anti-union campaign which the respondent directedthrough its servicemen and supervisory employees,',that',such was theintended warning.On June 28 Lipira was not feeling well.He arrived for work abouttwo hours late and discovered that his time card had been takenfrom the rack.Lipira testified that he asked Malone where his cardwas; that Malone suggested that he see the timekeeper about it; thatthe timekeeper had it and advised him to take it in to Malone, whowanted to see him ; that Malone, after looking through some notes said,"Well, I am sorry.We had to lay off some meri and we didn't knowwho to lay off and we thought we would lay off the men that werelate ... 'Well, we will yet you (know) when' to come back."Malonedenied that he possessed authority to employ or discharge men andtestified that he had never talked with any of the Board's witnessesconcerning their discharge and the possibility of calling them back.We find that Malone made the statement attributed to him above.The respondent contends that Lipira's coming to work two hourslate was a ,reasonable ground for discharge.We do not find it neces-sary to decide thisissue, sincewe do not believe that Lipira's tardinesson this single occasion provided the real reason for his discharge. In 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDview of the respondent's surveillance of Lipira, the conversation whichLipira had with the serviceman, the foreman's warning to Lipira,Lipira's discharge for arriving at work two hours late although hehad a long service record during which his work was not criticized,and the respondent's general attitude toward the Union during thisperiod, we find that Lipira was discharged because of his membershipin and activities in behalf of the Union. 21Alfred Kupkowskibegan work for, the respondent in 1932 andworked steadily, except during lay-offs for changes of models, untilhis discharge in June 1937.There were no complaints about hiswork.The reason given on his termination of service record for hisdischarge is: "This employee having considerable trouble with fellowworkmen."Kupkowski joined the Union on May 8, 1937, and attended themeeting which was held at the Root Building on that day.Maroonsspoke to him as he was standing outside the building.On Monday,May 10, Maroone and Edgecomb came over and spoke to Kup=kowski's pusher, Mike.Afterwards,Mike told Kupkowski, "Youhad better watch your job, they will be laying for you, they havegot you spotted for that meeting you attended last Saturday."Kup-kowski also attended the meeting- on May 15 at Marr's Hall, andnotedMaroone and Sullivan riding up and down in front of thehall.On the Tuesday immediately preceding Memorial Day one of thepushers told Kupkowski that one Joe Fino had not come in to work.Kupkowski said he had just seen Fino come into the parking lotoutside, and observed that he would no doubt be a few minutes late.Later that day one of Fino's friends berated Kupkowski for tellingthe pusher that Fino was outside.Two days later, as Kupkowskiwas leaving work, Fino and one Jerry Fascilino pounced on Kup-kowski as he was,leaving the plant and gave him a severe beating.Kupkowski returned to the plant, had his eye treated, and told21On the frontof thetermination of service card Lipira's discharge is dated as ofJune 28.Onthe back ofthe card there is areference to a two weeks'absence from theplant as the ground for the discharge.Maroone testifiedthat Lipirawas dischargedbecause he had been absent from the plantwithout permission for five days,such absencebeing a ground for dischargeunder the respondent'splant rules.The TrialExaminerinterpretedthe conflict in the twostatements on the terminationof service card to meanthat the respondent was contendingthat Lipirahad been absentfrom the plant for twoweeks priorto June 28,a contentionwhich it had not provedby its employment records.In its brief the respondent states that"no one hasever disputed" that Lipira workeduntil June 28, and suggeststhatthe statementon the card that Lipirawas a "five dayquit" is probably a mistake on the part ofthe employment office.While the TrialExaminer's interpretation is rational, we shall not adopt it since the respondent doesnot now contendthat Lipirawas discharged because of absence from the plant for overfive days.The fact that"tardiness" is not designated the reasonfor discharge on thetermination of servicecard, however,is significant as to the respondent's good faith inassigning tardiness as the reason for the discharge. FORD MOTORCOMPANY585Maeder what had happened.Maeder said the other two men wouldbe fired.Kupkowski returned to work after Memorial Day, but hewas stopped by Maeder who told him to see Malone before he beganworking.He then saw Malone who informed him that "We can'thave nothing like this going on around here ... I have got to getrid of three of you men."Kupkowski was accordingly discharged.Maroone testified that Malone reported Kupkowski's case to him,but that he did not mention Fino or Fascilino in the report.Hesaid lie did not know that Fino and Fascilino were involved in theincident; that no slips stating that Fino and Fascilino were involvedin the incident were received by his office.Maroone wrote Malone'sconclusion concerning the incident on the termination of service cards,but as Malone did not report who the "other workmen" with whomKupkowski was having "considerable trouble" were, he did not inves-tigate the conduct of the other workmen.At the time Maroone tes-tified, February 3, 1938, he was not certain whether or not Fino andFascilino were in the respondent's employ.It is clearly established that the respondent has a rule againstfighting in the plant.However, the application of this rule to aunion member and the failure to investigate the other workmeninvolved who, it appears, were not members of the Union, indicatesa.discriminatory application of the rule. It is to be noted thatKupkowski attended both of the union meetings at which it has beenestablished that espionage took place.He had been warned by hispusher that "They have got you spotted for that meeting youattended ..."We find that Kupkowski was discharged because ofhis union membership and activities.Frank Kandratjoined the Union on July 2 and attended its meet-ings thereafter.He was employed by the respondent in 1935 andworked on the trim line.There is no evidence that his work wasunsatisfactory, and during 1937 he received two raises.His termi-nation of service record, dated August 9, 1937, states that Kandratresigned.This is explained by a notation reading : "This employeemade no report of his absence after shut-down. Five day quit."Kandrat testified that he was laid off on July 15 22 and was toldto report again for work on August 9.He stated that he returnedon August 9, as directed, and that Maroone refused to take him back.While Maroone was called to testify, no testimony relating to thisrefusal was elicited from him.According to Kandrat, he was toldby Joe Gall, an inspector, that he (Gall) had talked to Miller abouttaking him back and that Miller did not want to take him on becausethe office had something against him.Gall did not testify.Miller22The last twoweeksin July are a vacation period, duringwhich theplant is closed. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified, but no testimony concerning Kandrat was elicited from him.We find that Kandrat reported for work on August 9, and that hewas refused employment.The reason for the discharge is clearly not that stated on the termi-nation of service card, Kandrat's testimony that he was told to returnon August 9 being uncontradicted.We find that Kandrat was dis-charged because of his union membership and activity.Stephen S. Salleywas first employed by the respondent in 1930,He joined the Union on May 18, 1937, and was discharged the follow-ing July 9. Salley and his foreman, Fredo, had ridden to work inthe same car for a time, during which Salley freely expressed hisviews on the Union.Salley first served as an inspector in the body shop.His workthere was criticized on only one occasion.On June 28, 1937, Salleywas transferred to the commercial shop. Salley was criticized forhis work in the commercial department on the second day after hestarted there.Foreman Vincent complained that certain scratcheson the body of a car had not been sufficiently covered by the buffingoperation, and warned him to be on his toes or he would not have ajob there.On July 9 Salley saw Vincent and Lee Halden, Salley'sforeman, engaging in a spirited conversation at the end of the lineon which he was working:He went down to where they were, andas he got there Vincent said to Halden, "Get this man out, fire him,he is no good. These are all his jobs from there on down the line,get him out of here." Salley testified that they did not show himthe specific jobs, although it appears to us that Vincent had fairlywell identified the cars in question.Salley further testified that thereason he went down to the end of the line when he saw them talkingwas that "I wanted to see what was wrong . . . I thought possiblyI let something slip."Miller testified that Salley "could have done a good job if he wantedto."Salley's termination of service record shows : "This employee'swork not satisfactory as an inspector."While there is some evidence that Salley was transferred to hisnew position, where he was likely to err, in order to get a pretext,such as defective work, for discharging him, we do not feel that therecord clearly establishes that the transfer was made for such apurpose. It appears that Salley's inspection did fail to detect somedefects.We find that Salley was discharged for reasons other thanmembership in and activities in behalf of the Union.Lawrence Lawlerworked in the cushion department.He originallybegan work for the respondent in 1923 or 1924, but left and returnedseveral times.His last period of employment began in December1936.He joined the Union on May 6, 1937. On May 8 he went to the FORD MOTOR COMPANY587vicinity of the Root Building for the purpose of attending the meet-ing, but upon seeing Maroone and Sullivan standing outside the build-ing, decided not to go in.On May 15 he attended the union meetingat Broadway and Ash. As he went in he saw Andy Marlenki, whoworked in the paint shop, sitting in a parked car across the street.About 2 weeks later Eddie Klump, assistant to the head of theservice department, and Marlenki came into the cushion departmenttogether and looked around.After Marlenki left, Klump and Maue,the foreman of the department, went up and down the tables andlooked at the badge numbers of about four of the men, includingLawler and Strash, who had also attended the meeting on May 15.In August Maue began to make frequent complaints to Lawler con-cerning his work; Lawler testified that sometimes the matters com-plained of were trivial, sometimes not actually relating to his work.Maue made a practice of sending one Haft, another employee, ^ tosummon Lawler on these occasions, and Haft warned Lawler to keephis mouth shut because Maue was after him.On September 1, while Lawler was waiting for some stock to arrive,Maue came up and admonished him to get to work. Upon Lawler'sprotesting that he had no stock, Maue said lie would put him on theassembly line.Lawler said: "Maybe you will."Maue retorted :"By God, I will put you on the line," and called in Ostrom, who toldLawler to get his tools and come along. As they were walkingtoward the line, Lawler made some protest about working on theline, and Ostrom then told him he was fired.Ostrom wrote out somesort of a slip, and called a factory serviceman, who escorted Lawler tothe employment office.Lawler reported the ' incident to Maroone,who merely said "0. K." Lawler's termination of service card reads :"This employee resigned rather than work on an operation assignedto him by cushion foreman."Miller testified that Lawler had quit,apparently interpreting his unwillingness to work on the line as aresignation.We find that Lawler did not quit, but was discharged.In the absence of any evidence that the work on the assembly linewas inferior to the work in the cushion department, either in thenature of the work or in the wages paid for the respective jobs, wedo not find that the attempted transfer of Lawler was discriminatory.It is admitted that Lawler protested the transfer and this appearsto have been the reason for his discharge.We find that Lawler wasdischarged for reasons other than union membership and activity.Cameron Beanwas employed by the respondent in 1939.He oper-ated the hoist which changes motors from one motor line to another.Early in June 1937 Bean joined the Union. In July 1937 he hadquit the respondent's employ because a requested raise was not forth=coming.A few days later he was promised a raise, and he returnedto work.Later the promised raise was granted. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 11, 1937, Bean's employment was terminated.Hetestified that he was discharged, but the termination of service recordreads asfollows : "This employee transferring motors from storageconveyor to line, did not follow set schedule as to order motors wereto be placed on line, resulting in general foreman, Mr. Vincent, call-ing his attention to same.Bean stated that he would `quit' before hewould take any `crap' from Mr. Vincent." Bean's version of theincident on August 11 is as follows : Vincent came up to him andaccused Bean of calling him certain names in conversations withother men of the plant.Vincent also mentioned a mix-up of themotors in the line.Such a mix-up might or might not have beenBean's fault.There ensued a heated argument concerning Bean'salleged derogatory remarks about Vincent, and Vincent finally toldBean to get out, and saw to it that he got his check at the employmentoffice and left.Although Vincent did not testify, we do not think that the evidencewarrants the conclusion that Bean was discharged because of unionmembership or activity.While he had joined the Union about twomonths before, there is no showing that he attended any of the meet-ings which were spied upon.As to the incident of August 11, wethink it unnecessary to decide whether Bean resignedor was dis-charged.There may be some doubt, from Bean's testimony, as towhether he was treated fairly by Vincent, but we are not convincedthat his union membership or activity was the cause of his unfairtreatment, if any.Joseph Maleckiwas employed by the respondent in June 1929. In1930 he became a subforeman in the body shop.He was not a mem-ber of the Union.He worked in the plant during the shut-down forchange'of models in the fall of 1937.On October 28, 1937, he foundhis time card missing from the rack as he was about to punch out.He testified that he then saw Malone, and that Malone accused himof being "in there in the gin mill up there on Genesee and Wilson,and riding in the car and hollering and all that."He testified thatMalone also told him, "Your Polack friends . . . I told you before,they give it to you."Malecki went on to indicate that the Unionheld their meetings at the "gin mill" in question.He said that hedenied the chargesmadeby Malone, but that Malone, after "goingup around the bush on that," finally took his badge and handed himhis check.Malone denied having had any such conversation withMalecki.Malecki testified further that he succeeded in getting an-other interview withMalone onDecember 13, 1937, when he sought asatisfactory answer as to his dismissal.He stated that on this occa-sionMalone accused him of "showing partiality," apparently inregard to a pool which had been running in the plant.Malecki con-ceded that he had participatedin a "sort ofpoker" the men played FORD MOTOR COMPANY589with their pay checks, with the winner getting $5, but he said thathe had stopped this practice after having received a warning fromMalone.He also testified that he believed one fellow had complainedto the office that Malecki was favoring those playing in this pool asagainst those who did not.He denied the charges to Malone onDecember 13, but Malone asked him, "Why don't you just admit it?"He was unable to secure reinstatement, and left.Malecki's termination of service card reads : "This employee hasbeen running a pool and selling tickets to men in his charge.Nu-merous warnings given him and charges made by numerous letters infile.See employment record."The letters referred to were appar-ently anonymous, and were not produced at the hearing; the TrialExaminer had indicated that he did not want to hear testimony basedon anonymous letters.Malecki had refused to cooperate when other supervisors indicatedthat they would like to get rid of members of the Union.While thisevidence is relevant, not only to Malecki's case, but to the cases ofindividuals toward whom the other supervisors had so shown anintention to discriminate, we are not satisfied that the evidence war-rants the finding that Malecki was discharged because of a real orsupposed sympathy toward the Union.2.Employees not recalled following the resumption of operationsafter the plant shut-down in September 1937In mid-September of 1937, there occurred the customary lay-offduring the shut-down of the plant for the annual change in models.Of the 1664 men working at the plant prior to the shut-down, about1403 were laid off at this time, only a skeleton crew being retained toman the plant during the change in machinery.Production was re-sumed beginning about the middle of October, and by December 10,1937, about 1050 of those laid off had been recalled to work.Pro-duction was at a lower level than in previous years, due to businessconditions, and this was the peak figure from October until the timeof the hearing.Thus, about 353 men were not called back to work.Some 52 23 individuals are named in the complaint and amended com-plaint as having been discriminated against by being so laid off inSeptember and subsequently not recalled.There is, however, nobasis in the record for any finding that they were discriminatedagainst by being laid off, since it was a general shut-down for thelegitimate purpose of changing models.The issue here is whetherthere was discrimination in the selection of those recalled for work.Y'The complaintalleged that51 employees were discriminatorily refused reinstatement.The case ofone of these, Kandrat,was consideredabove asa discharge.Two others,Testa and Kornowicz,who, the complaintalleged,werediscriminatorily discharged, areincluded here, making a total of 52. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDOn this issue, the Trial Examiner found that 33 of such complainantshad been discriminated against in that they were excluded from thegroup recalled because of their membership and activity in the Union.Superintendent Miller testified as follows, on direct examinationby counsel for the respondent, as to the procedure in selecting themen to call back to work :Q.When you are about to get into production, how do youcall the men back to work?A. I have a list of all available men in the superintendent'soffice, and I consult with the foremen.Q. Do you go over that list with the foremen?A. I do.Q. After the list is made up what do you do?A. I authorize it and send it down to the employment clerk.Q.What instructions has he after he gets the list?A. To contact these men and employ them in the departmentspecified on the list.******Q. In making up this list of men how do you go about it aftertalking with the various foremen?A.We consider the man's ability to do more than one opera-tion in starting a job, and at the same time we consider thelength of service he has been in the company.Q. Is the matter of ability to begin operations quickly andefficiently something that is considered?A. In starting up an operation it is very important that you.,have men on the job who can do more than one operation in orderto get production started, and bring the other men back as fastas possible.Miller went on to explain that often recommendations of foremenmust be disregarded to some extent.Thus, prior to the shut-down inSeptember 1937, the plant was operating on a two-shift basis, with fore-men and subforemen on both shifts, whereas following the shut-downonly one shift was employed. In submitting recommendations for mento be taken back, foremen would try to have their own men called back,and if all of those recommended, were not needed, Miller would haveto choose such as were needed from among them.The criteria used by the respondent in selecting men for recall thusappear to be twofold : versatility (at least in the case of men calledback during the early stages of resuming production) and length ofservice.Other considerations which may have been important wereability to learn new operations quickly, ability to reach maximumefficiency in a short time, and, in isolated cases, special appeals on thebasis of family need.There is no information in the record, however, FORDMOTOR COMPANY591as to the comparative ability of those who were, and those who werenot, recalled.It does appear from the testimony of many of the com-plainants that they had been satisfactory workmen, and there is inevidence data on the length of service in the whole plant of menrecalled, following the shut-down, in three departments-trim, paint,and enamel. From this data it appears that the proportions of newerto older men in point of service were about the same shortly after theshut-down as they were before.24 The Trial Examiner, however, foundthat there had been discrimination when the particular complainanthad more seniority than the great majority of those called back in hisdepartment, and was identified with the Union.Grouping the em-ployees 25 according to seniority, it appears that in each seniority groupthere were employees other than the complainants who were not re-,called.Some of those alleged to have been discriminated against werenot in the highest seniority group. It thus follows that there weresome employees, having greater seniority than some of the com-plainants, who were not recalled.The respondent in its brief, urgesthat under these circumstances the relative seniorities of the com-plainants and employees recalled are not a factor which the TrialExaminer should have considered in determining whether or not therefusal to reinstate certain employees was discriminatory.We agreethat seniority should not be the controlling factor in determiningwhether discrimination took place. Insofar as the Trial Examiner'sultimate findings are inconsistent with this conclusion, we shall over-rule them.We reach this conclusion with some hesitancy, because of certainindications in the record that the discrimination practiced was morewidespread that we have felt justified in affirmatively finding.Thus,as noted above, Subforeman John Ott remarked to Edward Lyczyn-ski, one of the complainants : "You and plenty others like you thatare fooling around with the Union will get a grand screwing."When Lyczynski asked what he meant, Ott elaborated : "You willfind out when we change the models." This clearly amounts to aprediction by the subforeman that discrimination was to be prac-ticed in recalling men after the shut-down.Nonetheless, we do not24Months of service________________________0-910-19 20-29 30-39 40-49 50-5960-6970-7980-89September 14,1937_______________________6317558977025253326January 6,1938__________4011541655015152025Months of service________________________90-99100-109110-119120-129130-139140-149150-159September 14, 1937_______________________18665325January 6, 1938___________________________14565225Months of service________________________ 160-169170-179180-189190-199200-209210-219September 14, 1937_______________________111011January 6, 1938___ _____100000Months of service__220-219230-239240-249250-259260-269270-279September 14, 1937____320101January 6,1938_________________________02000025Data for the trim, paint, and enamel sections only are available. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeel that this type of evidence is sufficient to warrant broad findingsof discrimination in the absence of special circumstances indicatingthat specific employees were not recalled to work because of theirunion activities.There are a number of factors to be considered in connection withthe specific cases of alleged discrimination following the lay-off.Thus where a union member testified without contradiction that inprevious years he had beenamong the firstto be recalled to workfollowing a shut-down, this evidence is sufficient to establish thatthe employee in the past had measured up to the respondent's stand-ards of versatility and seniority, and should have been recalled towork following the September 1937 shut-down, even though not allof the employees were recalled .2'Again, where a union memberwith substantial seniority was not recalled to work and there is somespecial circumstance indicating that such individual's union activi-tieswere brought to the respondent's attention, the sum of the cir-cumstances may justify the conclusion that he had been discrim-inated against for this reason.Moreover, as already indicated above,if the man attended the union meeting at the Root Building, thisis particularly significant.Only about 20 men attended that meet-ing, which was spied upon by the respondent's agents, and at least18 of these subsequently were discharged or refused reinstatementafter the shut-down.27Similarly, a showing that the respondentwas seeking a pretext upon which to base the discharge of a par-ticular union member may be a circumstance which, combined withthe other facts, will require the conclusion that the man in questionwas discriminated against when he subsequently was denied rein-statement.In its brief the respondent contends that its employees were"discharged" when the plant closed in September 1937, and thatthey were no longer employees within the meaning of Section 2 (3)of the Act.28We are convinced that the employees were temporarilylaid off and not discharged.The plant is shut down annually dur-ing the change of models.When production is resumed substan-tially the same staff is customarily recalled to work.When such ashut-down is utilized to oust members of a union from their jobsbecause of their union affiliation, the employer is guilty of unfairlabor practices within the meaning of the Act.2926 As pointed out above,353 of the employees laid off in September 1937 had not beenrecalledby December 10, 1937.27 See footnote17, supra.28 It is interesting to note that as to those employeeswho were allegedin the complaintto have been discharged,the respondent contendedthat theywere merely laid off andnot discharged.29Matterof The Kelly-Springfield Tire CompanyandUnited Rubber Wog kers of America,6 N. L. It. B. 325;Matterof AlgonquinPrinting CompanyandUnited Textile Workers ofAmerica, LocalNo. 1044,1N. L. R B. 264 FORDMOTOR COMPANY593John Penskywas employed by the respondent in 1934.His workwas in the trim department.He attended the Root Building meetingon May 8, 1937.During the following week, as he and some of hisfellow workers were talking with one another as they worked, Sub-foreman John Ott came upon them and asked : "What the hell areyou fellows talking, union again?"Pensky replied : "No, nothing inparticular."Ott responded: "Oh, don't tell me that; I can pointmy finger and fire those fellows that are talking union."Pensky hadbeen one of the first to join the Union, doing so on May 6, 1937, andwas treasurer of the local.He had been one of the group summonedto hear Ostrom and Ott warn against union activity.After thegeneral lay-off in September 1937, he was not called back.Despitenumerous efforts to regain his job, he still had not been recalleduntil just before the hearing, when he received one of the lettersdiscussed below.Since 1934 Pensky had been among the very first men called backto work after general lay-offs.He testified, without contradiction :"Yes, I was the first man before even production was started, I wascalled back and I worked until the car was finished in the fall."There is no explanation by the respondent as to why this man, whowas among the first to be recalled in previous years, was on this occa-sion not recalled.Upon all the evidence, we are convinced that thereason for the failure to recall Pensky was his union membership andactivities, and we so find.Ernest P. Johnsonworked for the respondent for about 20 years.His operation was working on the trim line.He joined the Unionon May 8, 1937, and set out to attend the meeting at the Root Buildingon that day.He did not enter the building, however, due to thepresence there of Maroone and the servicemen.After the general lay-off in September, Johnson made repeatedefforts to get back to work, but to no avail. Several telephone callstoMaroone produced a stock answer : "When we need you, we willsend for you." In previous years, Johnson was one of the first menon the trim line to be recalled after shut-downs. SuperintendentMiller testified that the particular job on which Johnson had beenworking before the shut-down was that of putting on door panels, thatwhereas two men had been doing this operation before the shut-down,only one was so employed thereafter because of curtailed production,and that one Forrest, who did this work after the shut-down, wasversed in several operations.Miller conceded that Johnson was a goodworkman, and did not claim that he was unable to do other operations.Forrest had been with the respondent for 1 year; Johnson for 20.Miller's explanation of the failure to recall Johnson is not persuasive.We are convinced that had it not been for Johnson's, affiliation with 594DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union he would have been recalled promptly upon the resumptionof production, and we so find.John Truchonbegan working for the respondent in 1923, coming toBuffalo from the Detroit plant in 1930.He worked in the trim depart-ment.The exact date on which he joined the Union does not appear, buthe attended at least two of the union meetings, including the one atBroadway and Ash Streets, on May 15.As previously noted, Marooneand a serviceman spied on that meeting.Following the September shut-down, Truchon was recalled to workand reported to Maroone on November 15.Maroone sent him to thedoctor for the regular physical examination.Truchon passed theexamination, and was told to come in the following morning to startwork.He arrived at the plant at the appointed time but the re-spondent's men at the gate refused to admit him until his number wascalled out.It was never called.Truchon went back to the plantdaily, but could not get in to see Maroone. 'Truchon had in previous years been among the first to be calledback.During the week following his abortive recall in November,93 other men were recalled to work in his department, and 79 wereput to work the week after that. In the absence of any satisfactoryexplanation by the respondent of the treatment of Truchon, we findthat his inability to get back to work resulted from his membershipin the Union.Frank Kornowiczwas first employed by the respondent in 1934.He was assigned to an operation on the body line.He joined theUnion in July.At the time of the general lay-off in September1937, he was told by his superior 30 that "we would be called back,"in about 2 or 3 weeks.When production resumed, Kornowicz received a telegram instruct-ing him to report for work.He did so, passed the physical examina-tion, had his time card filled out, and was about to ring in at thetime clock when Maroone halted him, saying, "Wait a minute. " Comeback here."Maroone had just completed a conversation' with, a serv-iceman when he thus averted Kornowicz's return to' work.Hethen took Kornowicz's time card from him and after a lengthy delaysent him home with instructions to come in the next day.The next2 weeks were spent by Kornowicz in futile efforts to get past the gateand into the plant; he was never returned to his job.Kornowicz's work had never been criticized. In previous years he80Kornowiczdid not specifically identifythe personwho told him this.He testified :it come thelast day, andhe lust naturallylaidme off He said in about 2 or 3weeks they would be called back, that we would becalled back."It is evident, and wefind, that theperson giving him this information was in a positionof supervisory authoritywith therespondent FORD MOTOR COMPANY595downs.His failure to get back at all this time, particularly in viewof the peculiar incident after he was notified to return,prima facie,indicates that lie was the victim of discrimination growing out ofhis union activity.The respondent has furnished no explanation ofthe refusal to give Kornowicz work.We find that Kornowicz wasunable to get his job back because of his union membership andactivity.Otto Ottebegan to work for the respondent in 1929 and remainedin the respondent's employ until his discharge on November 17, 1937.His work, including service in the enamel department and the hooddepartment. had occasioned no complaints.He joined the Union inthe middle of May 1937. In the early part of September, a subfore-man named Reno remarked to Wiirzer, one of the complainants, thathe was certain of the union, membership of four employees.Henamed Otte as one of them.Otte worked until the general lay-off for change of models in themiddle of September.On November 17, 1937, he was called back towork by telegram.He reported for work, was examined by thecompany doctor, was given a time card and a badge, and workedall that day.When he undertook to punch out at the end of theday, he found that his time card had been pulled out of the rack.A factory serviceman standing nearby told him to see Marooiie, whichhe did.His time card was lying on Maroone's desk.Maroone askedhim for his number, and inquired as to when he had come in to work.Otte told him "this morning," and Maroone instructed him to waitforMalone, who wanted to see him. After a considerable waitOtte pointed out that he was tired and hungry and did not wanttowait any longer unless it was absolutely necessary.He testifiedthatMaroone then said, "I think they don't want any union menaround here."Maroone then gave him his time card and told himto punch out. Just as Otte was leaving Malone came in, asked forOtte's time card, and told Otte to see, him, in the_ morning beforestarting work.The next morning Malone asked Otte how long hehad been working there and what operation he was doing.Accord-ing to Otte, after he had given this information, Malone gave himhis check for 1 day's work and said, "We have got to discharge you."Maroone by implication denied that he had said that the respond-ent did not want any union men around, and testified that Otte hadtold him he was dissatisfied with the job he was given on November17 and wanted to go back to the work, he was doing formerly, andthat he had been, let go because the requisition for the departmentin which Otte formerly worked was full.Maroone denied that hehad told Otte that Malone wanted to see him.Malone testifiedthat he did not recall any conversation with Otte at the time he 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas let out.Otte's termination of service card stated : "This em-ployee refused to do operation as instructed by foreman."Exceptfor Maroone's statement above, there is no evidence whatsoever tend-ing to substantiate this charge.The foreman, Edgecomb, did nottestify.We do not give credence to the testimony of Maroone andMalone.We find that Otte was discharged because of his affiliationwith the Union.Joseph Di Agostinowas employed by the respondent in 1930, andassigned to the trim line.He joined the Union in June 1937. Priorto that time he had set out to attend the Root Building meeting onMay 8, but had fled the scene when he saw Maroone and a service-man there.He attended all the meetings thereafter.Following the shut-down in September, Di Agostino was notrecalled to work.He had on one occasion presided at a unionmeeting, which fact was recorded in the local newspaper. In Novem-ber he called the employment office to inquire about reemployment.Subforeman John Ott answered the phone, asked for Di Agostino'snumber, and then stated : "Wait a minute.You are Di Agostino mygood old friend. I see you got your name in the paper."We findthat this was a reference to the item concerning Di Agostino'spresiding at the union meeting.In prior years, Di Agostino had been among the first to be recalledafter shut-downs.On all the evidence we find that the respondentfailed to recall Di Agostino because of his union membership andactivities.Anthony Caparellawas employed by the respondent in 1929.Atthe time of the September lay-off, he worked in the commercial shop.He joined the Union in the latter part of July.When production resumed after the shut-down, Caparella was notrecalled.His immediate superior, Assistant Foreman Tony Gerafa,informed him upon inquiry that he had sent Caparella's number,to the office twice in efforts to get him recalled, but that he hadbeen instructed not to send it in any more.Gerafa added : "It mustbe that you had something to do with the Union."In previous years Caparella had always been recalled to work"the first day the commercial body went into production."Wefind that Caparella's failure to regain his job was because of hisunion membership and activities.Charles Goldenbaumwas first employed by the respondent during1934.He was engaged in an operation on the trim line. Goldenbaumwas among the last to be laid off and among the first to be recalledin the general lay-offs prior to September 1937.He was among thoselaid off in September 1937 and was not recalled when the plantreopened.His work had not been criticized.I FORD MOTORCOMPANY597Goldenbaum attended the meeting held at the Root Building, themeeting held at Broadway and Ash Streets, and several other unionmeetings.He saw the servicemen at the Root Building meeting.When he was not recalled after production commenced he talkedwith Subforeman John Ott several times concerning the respondent'sfailure to recall him.During the latter part of October he had onesuch conversation with Ott and Ott said, "I can't see why you arenot in . . . I put your name' in two or three times . . . I don'tknow what is the matter."Goldenbaum further testified that Ott"practically told me, `I think it is about the union that you can't getit."'While this latter testimony is somewhat indefinite, in theabsence of any testimony by Ott we find that Ott indicated to Gold-enbaum that his union activities were responsible for the failure torecall him.As noted above, Goldenbaum had previously been among the lastto be laid off and among the first to be recalled.We find thatGoldenbaum was refused reinstatement because he hadengaged inunion activities.John Wurzerwas employed by the respondent in 1929.Thereafterhe was continuously employed except during periods when the plantwas closed.He was employed in the enamel department where hehad performed a number of operations, the last of which was metalfinishing.Prior to the September lay-off he was made a pusher andhe always had been among the first to be recalled when productioncommenced.Wurzer was laid off on September 16 and when pro-duction recommenced was not recalled.Wurzer joined the Union in May 1937, and attendedseveral ofitsmeetings.After Wurzer was made a pusher, AndyReno,anotherpusher, told him that "If they find out you are a union man, theywill throw you out through the window.''Reno also told him thathe knew four employees who belonged to the Union, naming Wurzer,Kosin,. McMullen, and Otto Otte.As noted above, Wurzer was able to do several operations, andin previous years had been among the first to be recalled.We find,on the whole record, that Wurzer was refused reinstatement becauseof his membership in and activities in behalf of the Union.Leo Krzyzykowskiwas first employed by the respondent in 1929.His work was on the trim line. He was continuously employedexcept during periods when the plant was shut down, and prior tothe shut-down in September 1937 was always among the first to berecalledwhen production commenced.He received raises during1937, and his work never was criticized.Krzyzykowski was amongthose laid off in September 1937.When production was resumed hereturned to the plant to try to regain his job.On one occasion, the283034-41-vol 23-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDgateman found his number among the numbers of those who were tobe admitted to the plant.He was admitted to the plant, and aserviceman asked him to wait outside the employment office.Presently Maroone asked him how he got into the plant and he an-swered that the gateman had his number.Maroone then conferredwith Malone and returned and told Krzyzykowski that they wouldsend for him when they wanted him.Krzyzykowskiwas not notifiedto return.s1Krzyzykowski attended the meeting held in the Root Building,joined the Union while there, later attended all ofthe meetings ofthe Union, and becamea member of its executiveboard.At lunchtime he and other members of the executive board oftendiscussedunion problems.Krzyzykowski testified that Arthur Forrest, whowas later made a pusher, listened in on some of their discussion andthen left to talk to either Hathaway or Edgecomb, foremen. Forrest,Hathaway, and Edgecomb were not called to testify,and we acceptKrzyzykowski's testimony in thisregard.As noted above, Krzyzykowski in previous yearshad been amongthe first to be recalled.The respondenthas not satisfactorily ex-,plained its different treatment of him on this occasion.We findthat Krzyzykowski was refusedreinstatementbecauseof his mem-bership in and activities in behalf of the Union.Edward Kaniawas first employed by the respondent in 1930.Hisoperation was touching up bodies on the bodyline.Whenproduc-tion was resumed following the September 1937 lay-off,Kania wasnot recalled.His work had not been criticized.After lay-offs inprior years, Kania had been among the first to be recalled.Kania joined the Union in May 1937.He testified that he didnot attend the first and second union meetings because some of themembers of the Union told him before the first meeting was heldthat they were being spied upon by the servicemen.He attended themeetings which were held thereafter.Fredo, his foreman, on oneoccasion said he had heard that Kania belonged to the Union, and heasked Kania if it was true.Kania did not give a definite answerand Fredo then said, "You better not join it; it will be better foryou."There is no explanation by the respondent of the failure toreemploy Kania.On the whole record we find that Dania was notreemployed because of his membership in and activities in behalf ofthe Union.Frank Meger wasemployed by the respondent in 1930.His opera-tion was putting in "wind cord."There are four employees engagedin this operation on each shift.Meger had the longest service of31Except for the notice discussed below, which was given immediately prior to thehearing FORD MOTOR COMPANY599any of the four on his shift.Meger testified that in prior years hewas the first wind-cord man to be recalled when production was re-sumed after a lay-off.He has never had any complaint about hiswork.In past years he instructed new men who were learning to dothe work.When production was resumed after the September 1937shut-down Meger was not recalled.Meger joined the Union May 8,1937, attended the meeting which was held at the Root Building, andsaw two servicemen near the building.We find that Meger was re-fused reemployment because of his membership in and activities inbehalf of the Union.Weldon Famishwas employed by the respondent in 1925 andworked in the body department.He was not recalled following theSeptember 1937 lay-off.On previous occasions when the plant hadbeen closed he was recalled when operations were resumed.Farnish joined the Union in May 1937.He went out to the Broad-way and Ash Streets meeting of the Union but, seeing Maroone drivepast in a car,decided that he would not attend.Farnish testifiedthat during June or July 1937 he noticed that his foreman,Friend,and Malone were watching him.Malone and Friend then came downand looked at his work.Later in the day when Farnish obtained atool order from Friend, Farnish was surprised to note that Friendknew his number and was able to write it on the order.Farnishasked Friend how he knew the number and Friend replied, "I gotyou.I know your number." Two or three days later Edgecombcame by and asked Farnish who had fitted certain windshield arms.Farnish said that he had fitted them.According to Farnish, Edge-comb then said, "I have been watching you 10 or 15 minutes and Inever see you do one yet."Edgecomb told him to get a gauge andbring it up.Farnish did so, and they fitted the jobs.There wasnothing wrong with them.Edgecomb went away shaking his headand saying,"God damn, can't get nothing on him."We find on thewhole record that Farnish was refused reinstatement because of hismembership in and activities in behalf of the Union.Guy Testawas first employed by the respondent during Novem-ber 1928.He worked in the enamel department.In past years hewas the first in the enamel department to be called back when pro-duction was resumed.On November 17, 1937, following the Sep-tember lay-off, he received a telegram notifying him that he wasto report for work on the following morning, and went to the plantat the designated time.His name and number were called out andhe was sent in for a physical examination.He passed the exam-ination and was given a temporary badge.He then reported toFranz, his foreman, for work.Reno, a pusher,was near that partof the floor where Testa was to work.Reno said to Testa, "Guy, I 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthought you had been out to organize this time.You come back towork."Testa replied, "Andy, you can't do organizing on the out-side.You have to do it on the inside." Testa was put to work byhis foreman, but after he had been working for about 25 minutessome servicemen came up and the foreman told him to go with them.He was then checked out in the usual manner.When he askedMaroone why he was being let out, Maroone said that nothing waswrong and that Testa would be recalled when needed.As Testaleft the office he stopped to talk with three men who also workedin the enamel department and who were waiting for work, butMaroone came out of his office and told Testa to go home. Super-intendent Miller testified that Testa was called back for 30 minutesbut that they could not employ him because he was involved in Icompensation, case.However, Miller admitted that this reason didnot appear on the termination of service card, that Testa waseligible for reinstatement at any time, and that he is not disabledin any way. After giving the above testimony Miller further saidthat Testa's "skin broke out on him, and we didn't deem it advisableto put him back on this operation until it was cleared up."Millerdid not know whether or not Testa was drawing compensation. Noeffort was made to put Testa on some other operation.Testa had belonged to a union for 20 years before he was em-ployed by the respondent.On a number of occasions he talked toother employees in the plant expressing to them his approval ofunions.He had also expressed his sentiments in regard to unionsto Andy Reno, a pusher, and Reno had seen his union card.Miller'sexplanation for dismissing Testa after he was recalled does not ringtrue.It does not appear that Testa was receiving compensation.He passed the respondent's examination, was given his badge, andwas put to work.Miller admitted that Testa was not disabled andthat he was eligible for reinstatement at any time.On the wholerecordwe find that Testa was dismissed because of his unionactivities.John Clarkwas employed by the respondent in late 1929 or early1930.He has been employed at a number of different operations inthe plant.At the time of the general lay-off in September 1937 hewas working in the trim department.He was not recalled after theplant resumed operation. In prior years he was one of the last tobe laid off and among the first to be recalled. Clark testified that heasked Tommy, his pusher, why he was not recalled and that Tommytold him that he had recommended that Clark be recalled, that he,Tommy, had talked to Foreman Hathaway about it, and that Hath-away had said, "I can't do a thing for you, you have to go in tothe factory service."Neither the pusher nor Hathaway was produced FORD MOTOR COMPANY601to testify.Miller testified that he consulted the foremen concerningthe employees to be recalled before preparing a list of such employees.The only explanation offered by Miller for the failure to recall Clarkwas that while they had previously used two body droppers, one oneach shift, they only needed one body dropper when they, resumedoperations, and that the other body dropper was recalled in prefer-ence to Clark.Miller did not know the other employee's name.He testified that "he would not say" that the body dropper recalledwas more efficient than Clark.As we have stated above, Clark hadperformed a number of operations in the plant besides body drop-ping.We are not convinced by the respondent's explanation of itsfailure to reinstate Clark.Clark joined the Union on May 10, 1937.He attended a numberof union meetings.Among them were the meetings held at the RootBuilding and at Broadway and Ash Streets, at both of which espion-age took place.He was subpoenaed to testify in a criminal assaultcase against Maeder, the serviceman which grew out of the beatingadministered Sredzinski in the plant by Maeder.Clark testified thatas he approached the court house he met Edgecomb and Malone, thatEdgecomb asked, "What the hell did you want to get mixed up inthis for," that he answered, "I have a subpoena," and that Maloneand Edgecomb looked at it and walked away.He testified that hethen started to go into the court house again when Sutton, a service-man, came up to him and told him that he was "supposed to go toYork at 2: 30" and that he should "forget about the whole thing."According to Clark, Malone and Edgecomb then drove up by thecurb and Malone said, "If you have got a subpoena, you will have toappear."Sutton and Edgecomb were not called to testify.Malonetestified, but no testimony concerning this incident was elicited fromhim.We find that Clark was refused reemployment because of hismembership in and activities in behalf of the Union.Edward Richwas originally employed by the respondent in 1929,and worked on the trim line.He had been laid off in prior yearswhen the plant was closed during the change of models, but he wasalways recalled when the production was resumed.There was neverany complaint about his work.He was not recalled after theSeptember 1937 shut-down.Rich started to attend the union meeting which was held in theRoot Building, but upon approaching the building he recognizedMaroone and Maeder standing nearby and decided that he would notattend.On the following morning and on several mornings there=after, Ostrom, his foreman, greeted Rich by saying, "Good morning,Mr. Lewis." 32Ostrom later said to him, "Why did you want to= See footnote 10,supra. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDjoin the Union?You are making plenty of money." Rich attendedseveral union meetings thereafter.The above testimony indicates that the respondent knew of Rich'sunion activities.Rich had long seniority, and by the respondent'stest he should have been among the first to be recalled.We findthat Rich was refused reemployment because of his membership inand activities in behalf of the Union.William Scottwas employed by the respondent in 1929 or 1930.He worked in the paint department as a striper and touch-up man.Of the 15 men employed at this operation, only one had more sen-iority then Scott, who often had instructed new men in the work.He has been continuously employed except when the plant was closedduring the changes in models.He was not recalled following theSeptember 1937 lay-off.Scott testified that after production was,resumed Sam Ciccio, an employee, came to his house and told himthat Scott's boss wanted him to report for work on the followingday, that he went to the plant as directed, and that Walsh, his fore-man, told Bill O'Keefe, a gateman, "send this man upstairs, we needhim right away."When O'Keefe did not send him up Scott askedto be sent up to the paint department and O'Keefe said, "The bossain't got a God damned thing to do about this. It has to comethrough the front office."Scott attended every meeting of the Union.He saw Sullivan andMaroone driving by the Union's meeting place at Broadway and AshStreets on the evening that the Union held its meeting there.DuringJune he made a speech at a union meeting which was held at Geneseeand Wilson Streets.Scott testified that when he went to work onthe following morning servicemen kept him under surveillance evenwhen he was going to the toilet.On the day following a sit-downstrike in the Fisher Body plant in Buffalo, Scott had a conversationwith a pusher named Blackie. Scott testified that he said to Blackie,"Too God damned bad this place wouldn't sit-down on a strike," andthat Blackie replied, "When I came to the Ford Motor Company Iasked for work . . . The first man or any of my men I see sit-'down I will kick his God damn brains out." Blackie was not calledto testify.Scott had high seniority and he should have been among the firstrecalled to work.His foreman recommended him for work. Thereisno satisfactory explanation by the respondent-of its denial ofemployment to him.We find that Scott was refused reemploymentbecause of his membership in and activities in behalf of the Union.William Kalmanwas employed by the respondent in 1935 as a metalfinisher in the body department.He was not recalled following theSeptember 1937 lay-off.I FORD MOTOR COMPANY603Kalman joined the Union on May 10. He attended several meetingsof the Union, including the meeting which was held at Broadway andAsh Streets, which was subjected to espionage.During August Kal-man noticed that he was being kept under close surveillance. LaterMalecki, his pusher, while accompanied by a serviceman, obtainedKalman's number.Malecki testified that he obtained the number atthe serviceman's order, and that the serviceman told him, "Get him(Kalman) out."Malecki testified that Bill Fredo, a foreman, camealong at that time, and that he told Fredo that he was not going toassume the responsibility of getting Kalman out and that he (Fredo)would have to take the responsibility.Fredo did not testify.Kalmantestified that later Bill Fiorito, the line foreman, said to him, "Bill,I hear you joined the union"; that he asked Fiorito, "What have youagainst it if I did join the union"; that Fiorito answered, "Nothing,but I want you to work for me"; that he asked Fiorito, "Can't I workfor you if I am in the Union"; and that Fiorito then replied, "Formy part you can, but there is somebody else in this plant, not only me,and you better watch your step." Thereafter Kalman was successivelytransferred to the test house, the commercial department, and finally,back to his old job.There was close inspection of his work on thenew jobs, but his work apparently was not defective and no pretextfor his discharge was found prior to the general lay-off.We find thatKalman was refused reinstatement because of his union activities.Edward Lyczynskiwas employed by the respondent in 1935.Heworked in the trim department where he installed door handles.'There is no evidence of any complaint concerning his work.He wasnot recalled following the September 1937 lay-off.Lyczynski joined the Union in July 1937.He attended several ofitsmeetings.According to Lyczynski, during August 1937 his fore-man, Ott, asked him, "Say, what is the color of the union card"; hereplied "What are you talking about?What union card"; and Ottreplied, "You know God damned well what I am talking about."Lyczynski further testified that on the following day Ott said to him,"You and plenty others like you that are fooling around with theunion will get a grand screwing"; he asked, "What do you mean"; andOtt replied, "You will find out when we change the models." Ott wasnot called to deny this.We find that Ott made the statementsattributed to him above. In view of Ott's threat to Lyczynski and onthe whole record, we find that Lyczynski was refused reemploymentbecause of his membership in and activities in behalf of the Union.Bernard Beck,employed by the respondent for 3 years, worked onthe trim line.He was not recalled when work commenced followingthe September 1937 shut-down. In prior years he was rehired as soon 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDas production commenced.There had been no complaint concerninghis work.After production was resumed Beck met Ott, his foreman,on the street and Ott said to him, "I put in your number and I don'tunderstand why you don't get called ... I would rather have youworking here than this fellow that is working on your job now."Beck joined the Union around June 15, 1937. Prior to joining theUnion he had attended the meeting which was held at Broadway andAsh Streets.We find that Beck was refused reemployment because ofhis membership in and activities in behalf of the Union.Frank Godzich,employed in the trim department for 21 years, hadmore experience than any other employee doing his line of work.Heinstructed new employees in the trim department.He was not recalledwhen production was resumed in the fall of 1937, although in prioryears he had been recalled as soon as work on the new model wasbegun.Godzich joined the Union on May 28, 1937, and attended someof its meetings.We find that the respondent failed to recall Godzich because he wasa member of the Union.Tony Kosinwas employed by the respondent for 8 years.He workedin the enamel department.He was not recalled following the Septem-ber 1937 lay-off. In prior years, he was called back to work soon afterproduction was resumed.Kosin joined the Union in May 1937 andattended all of its meetings.We find that the respondent failed to recall Kosin because of hismembership in and activities in behalf of the Union.William Petrocywas employed by the respondent in 1929, workedon the trim line, and was not recalled following the September 1937lay-off.There had been no complaint as to his work. In prior yearshe was laid off when the models were changed.When production wasresumed in the preceding year he was one of the first five called backon the line.Petrocy joined the Union at the meeting held at the RootBuilding and attended several union meetings thereafter.We find that Petrocy was refused employment because of his mem-bership in and activities in behalf of the Union.Joseph Jaworskiwas in the respondent's employ for 9 years, andfrom 1934 to 1937 was a pusher.He was not recalled when productionwas resumed in the fall of 1937 although in prior years he was one ofthe first to be put on the job. Superintendent Miller conceded thatJaworski was an exceptionally good worker. Jaworski attended everyunion meeting and solicited membership among the other employees.We find that Jaworski was refused reemployment because of hismembership in and activities in behalf of the Union.Harry Strashwas in the respondent's employ for 4 years.Duringthe first 3 years he worked in the trim line and during the last year he FORD MOTORCOMPANY605worked in the cushion department. There was no complaint as to hiswork, and during previous lay-offs, he was retained the full time.Following the September 1937 lay-off he was not recalled.Strash attended the union meetings in the Root Building, and theresaw Marooneand Sullivan.Strash testified that on the followingMonday when the employees lined up to receive their wages, Maroonewalked up and down the line and took down his badge number andthe badge numbers of others who had attended the meeting. As previ-ously noted, substantially all who attended the meeting at the RootBuilding were later discharged or were not recalled following theSeptember 1937 lay-off.We find that Strash was refused reemploymentbecause of his mem-bership in and activities in behalf of the Union.James Georgehas had experience in several automobile plants.Hewas employed by the respondent in 1929 and was assigned to the trimline.George joined the Union during May 1937, and attended a num-ber of union meetings.He set out to attend the Root Building meet-ing, but on seeing Sullivan, Maeder, and Maroone, did not attend.Following the 1936 lay-off, George was recalled when only a fewemployees had been recalled and the lines were only half filled withcars.He was not recalled following the September 1937 lay-off.We find that George was refused reinstatement because of his mem-bership in and activities in behalf of the Union.Alexander McMullen,, Ignatius Lodyga, Edward Czarnecki, JosephKrajewski, Charles Brawn, Julian Bolewicki, JosephWiatrowski,Frank Maturzak, Alphonse Rucki, Andrew Learch, Casimir Czer-winski,AlfredKrajewski, Joseph Zavodny,Walter Szezuelewski,John Slawa, Max Zdral, Theodore Szczepankiewiez, Anton Agoston,and Anthony Jarosz.All of these men were included in the general lay-off in Septemberand none were recalled thereafter, except that some received theletters of January 7, 1938, discussed below.Although they were allunion members, there is no evidence that any of them had been inprior years among the first to be recalled after shut-down,nor arethere any other special circumstances in their cases to support a find-ing of discrimination.While the record as a wholegives rise toconsiderable suspicion that they may have beenamongthe victimsof the respondent's general design to rid the plant of union men, wedo not think the charges have been sustained as to them in view ofthe considerations discussed at the beginning of this section.Accor-dingly, the allegations of the complaint in regard to these employeeswill be dismissed.Edward Sherman, Andrew Bienek, Frank Rueinski, Thomas R.Saia,FrankKaraszewski,StephenKaraszewski,andStanleySlajkowski. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDNone of these complainants testified at the hearing, and there is notsufficient evidence in the record to support the allegations of thecomplaint as to them.We find that the respondent has discriminated in regard to the hireand tenure of employment of the employees named in Appendix Aand Appendix B, attached hereto, thereby discouraging membershipin the Union and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them in Section 7 ofthe Act.We find that the respondent has not discriminated in regard to thehire and tenure of employment of the employees named in AppendixC, attached hereto.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices, and our order will be designed to restore, as nearlyas possible, the status quo existing before the commission of the un-lawful acts.The respondent will be ordered to cease and desist fromits unfair labor practices and to take certain affirmative action whichwe find necessary to effectuate the policies of the Act.As found above, the respondent has illegally discriminatedagainst38 of the individuals named in the complaint and amended complaint.The normal remedy for such discrimination is to order the employeesreinstated with back pay.The respondent asserts that none of the complainantscan be rein-stated unless the record affirmatively shows that he has not rejectedopportunities for substantially equivalent employment elsewhere fol-lowing the discrimination against him.To hold otherwise, urges therespondent, would "allow an individual to refuse offers of other regu-lar and substantially equivalent employment and to live . . . `the lifeof Riley' at a former employer's expense." 33We are of the opinionthat the Board's power to direct the reinstatement of employees isnot conditioned on a showing that the employees in question have notrejected any offers of substantially equivalent employment.Respondent's brief,p. 130. FORD MOTOR COMPANY607Finally; the respondent asserts that many of those alleged to havebeen discriminated against should not be reinstated because prior tothe hearing they refused offers of employment by the respondent.The hearing in this proceeding was scheduled to begin, and did begin,on January 11, 1938.On January 7, 1938, the respondent sent lettersto 75 individuals, including all of those mentioned in the originalcomplaint,34 notifying them to return ready for work on January10.35Approximately all of the employees mentioned in the originalcomplaint received the letter.36Thereupon these employees consultedcounsel for the Union and counsel for the Board.Counsel for theUnion then prepared a letter reading as follows :FORD MOTOR COMPANY,Fuhrnzan Drive, Buffalo, New. York.GENTLEMEN : In response to your recent letter, I hereby reportfor Work and demand my back pay for the time that I was un-employed.In the event that the back pay is not paid by the FordMotor Company, in accepting the position I in no way waive orrelinquish my right to back wages.Copies of this letter were mailed to the respondent by 41 of theindividuals named in the original complaint.Most, if not all, ofthese letters had been received by the respondent by January 12.Themen did not appear at the plant personally on January 10. In themeantime the hearing proceeded until February 4, 1938, and wasattended from time to time by the complainants in question.OnJanuary 16 a committee representing the complainants went to theplant to request actual reinstatement for the complainants.Klumpthen told them, however, that since the men had not returned on theexact day specified in the letter they would have to apply for employ-ment in the usual way.On the following day the men accordinglysent individual, written requests for employment to the respondent,stating in substance that in returning to work the complainants did34These employees are : Bean, Clark,Curtin,Fielkowski,Kaiser,Kupkowski,Lawler,Lipira,Miskowiak,Salley,Sherman,Snyder,Andrew'Sredzinski,Walter Sredzinski,Nowicki,Socenski,Agoston, Beck,Czarnecki,Czerwinski,Caparella,Di Agostino,George,Goldenbaum,Jarosz, Johnson, Kandrat,Kania, Kosin, Krzyzykowski, Lodyga,Lyczynski,McMullen,Otte, Pensky,George Petrocy,William Petrocy,Rucinski, Rucki, Sala,Strash,Scott,Truchon,Wurzer,Rich,Alfred Krajewski,and Joseph Krajewski81 The letter read as follows :JANUARY 7, 1938.DEAR SIR: Please report to the employment office, Monday,January 10th, at 7 . 30 A. M,ready for workFORDMOTORCOMPANY,(SGD)J.J.MAROONE,Employment Dept88 Snyder,Walter Sredzinski,and Curtin did not receive the letters.The letter wasreceived by Otte and Rich on January 10 and by Lipira on January 11, too late for themto accept the "offer" of work. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot relinquish their rights to back pay or the rights guaranteed bySection 7 of the Act.One of the complainants, Thomas R. Saia, and 22 of the individ-uals other than those mentioned in the original complaint and towhom the offer of reinstatement was made, returned to work onJanuary 10, 1938, and were employed until a reduction in the pro-duction schedule necessitated further lay-offs on or about February16, 1938.The respondent now contends that since the 41 complainants whosent in the letters mentioned above did not appear in person at theplant on January 10, they rejected a valid offer of employment andhence cannot be reinstated 37A careful consideration of the facts,however, leads us to the conclusion that the men should be orderedreinstated.We note at the outset that the respondent cannot prop-erly assert any lack of power in the Board to order the reinstate-ment of an employee merely because he has received a prior offerof reinstatement.Section 10 (c) of the Act empowers the Board,upon finding that a person has engaged in an unfair labor practice,to order such person ". . . to take such affirmative action, includingreinstatement of employees with or without back pay, as it findswill effectuate the policies of this Act." In exercising our discre-tion under this provision, however, it is true that we have in severalcases 38 declined to order the reinstatement of workers, unlawfullydiscriminated against, where they have rejected a prior offer of re-instatement.In these cases the employer's offer of reinstatementwas unequivocally rejected by the employee. In the present case,it is noteworthy that the men did not respond to the offer with anassertion that they did not want their jobs back.On the contrary,they made it plain that they were desirous of returning to work.While they may have been ill-advised in not reporting for work onJanuary 10, the letters which they mailed to the respondent signifiedtheir desire to resume employment provided some understanding was'reached as to the back pay to which they were entitled.The hear-ing was to begin on the next day ; the men were evidently laboringunder the impression that by actually returning to work they wouldbe prejudicing their important rights at issue in the pending pro-ceeding.Furthermore, they doubtless wished to be present duringthe hearing, which was of vital importance to them, and at which37This contention obviously is without application to those employees who neverreceived the letter and to the three employees who did not receive the letter until afterthe time they were instructed to report at the plant.e" Cf.Matter of Precision Castinos Company, Inc.andIron Molders Union of NorthAmerica, Local80, 8 N. L. R. B. 879;Matter of Harter CorporationandInternationalAss'n of Machinists,8 N. L. It.B. 391. FORD MOTOR COMPANY609they testified.We cannot believe that the men, by not reporting towork, in any way intended to indicate that they were not desirousof further employment by the respondent.39Under the circum-stances, Ave see nothing unreasonable about their failure to reportfor work on January 10.The facts strongly indicate, moreover, that the respondent's "offer"of employment was merely a tactical move' in connection with thehearing in this case.We note particularly that when the complain-ants failed to report on January 10, the respondent did not replacethem with other men,40 and it had not done so a week later whenthey applied for work and were rejected.-The record shows, andwe find, that the respondent was just as able to take the complainantsback on January 16 as it was on January 10. Had the respondentbeen honestly desirous of restoring the men to their jobs, we areconvinced that it would have employed them on January 16 42To sum up, we find that the complainants were anxious to berestored to their jobs, that this was known to the respondent, thatthe men's failure to report on January 10 was born of a confusionraised by the imminence of the hearing, and that when they unsuc-cessfully attempted to go back to work a week later, the respondent'srefusal to take them back was not based on any inability to do so.It is clear that, far from having any honest desire to reinstate theemployees, the respondent took advantage of their confusion to pro-vide it with a technical defense that the "offer" discharged its obliga-tion to reinstate the men .43 In view of all these facts, it is our judg-ment that the policies of the Act will best be effectuated by orderingreinstated those complainants against whom the respondent unlaw-fully discriminated.In addition, we shall order the respondent tomake whole the employees discriminated against for any loss of paythey have suffered by reason of such discrimination by payment toeach of them of a sum equal to the amountwhich he normally wouldhave earned as wages from the date of the discrimination against89On January 11, 12,and 13, Snyder,Nowicki,Andrew Sredzinsld,Miskowiak,Socenski,Fielkowski,Bean,Salley,Kaiser,Lawler,Lipira,Johnson, Otte,Clark,Rich,Strash,Pensky, Lyczynski,Di Agostino,Caparella,Beck, Goldenbaum,Truchon,Wurzer,Krzyzy-kowski,Scott,George Petrocy, George,Agoston, McMullen,and Jarosz testified that theydesired reinstatement.40while 23 employees were employed on January 10, they had received offers at thesame time the complainants were offered employment and did not receive jobs whichwould have been given to the complainants if they had been present It is to be noted,moreover,that those who were given employment were again laid off on February 16, 1938-41Two employees were employed between January 10 and January 16r^ Under the circumstances of this case,itmay be doubted whether the employees weregranted sufficient time within which to return to work43On February 16, 1938,approximately 34 days after the offer of reinstatement, therespondent laid off 235 employeesThose employees who accepted the offer and returnedto work on January 10 were included in the lay-off.In all probability,the complainants,if they had returned to work, would have received the saine treatmentwe are convincedthat a lay-off of such magnitude was foreseen when the offers of reemployment were made,and that no period of extended employment was intended- 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim" to the date of reinstatement pursuant to our order, less hisnet earnings 45As to those employees who were discharged prior to the generallay-off, the date of the discriminatory discharge is the date fromwhich the back pay will begin.46When the plant resumed produc-tion, following the September 1937 lay-off, Otte and Testa were calledback to work and subsequently discriminatorily discharged.Theirback pay will begin from the dates of their respective discharges 47Truchon also was called back, given a physical examination, and toldto report on the following day.He was refused admission to theplant, however, when he returned.Truchon's back pay will datefrom the refusal to admit him to the plant .411Kornowicz similarlywas given a physical examination and a time card was issued tohim, and as he was about to ring in, his time card was taken fromhim.The exact date on which this occurred, however, is not clearfrom the record.We therefore determine the date of the discrimina-tion as to him in the same way that the date of the discrimination asto the remainder of the discriminatory lay-offs is determined.The re-mainder of the employees who were discriminatorily laid off testi-fied that in prior years during the general lay-off they were retained,were the first employees doing their type of work to be recalled,were among the first employees to be recalled, or were recalled whenproduction was resumed.Under ordinary circumstances, these em-ployees should have been among the first employees recalled followingthe September 1937 lay-off. In view of the substantial reduction inthe respondent's production schedule in 1937, however, we shall notorder the back pay of the employees discriminatorily refused rein-statement to begin as of the first day on which jobs which they werecapable of doing were filled.Upon the resumption of productionin 1937, the respondent recalled 449 employees during the first 5weeks of production, and during the 6th week recalled 444 employees.All of the employees found to have been' discriminated against in-dicated that in previous years they had been among the earliest em-44 The applicabledate for each employee isset forth opposite his name in the appendicesattached hereto.4513y "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscriminationagainst him and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brothe,hood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union, Local 2.i90,8 N. L R. B.440.Monies received for work performed upon Federal, State, county, municipal, orother work-relief projectsare not considered as earnings,but, as provided below in theOrder, shall be deducted from the sum due the employee, and the amount thereof shall bepaid overto the appropriate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects46 See Appendix A, attached hereto47 See Appendix B, attached hereto.48Ibid. FORDMOTOR COMPANY611ployees recalled following shut-downs.By the end of the 6th weekfollowing the shut-down during September 1937, approximately 1154men were employed. Immediately prior to the shut-down approxi-mately 1664 men were employed.On the basis of their pastexperi-ence, we find that all of the employees who were discriminatorilyrefused reinstatement should have been recalled by the end of the6th week at the latest.Accordingly, the back pay of theremainderof the employees who were discriminatorily refused reinstatementshall begin as of November 26, 1937.49Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local 425, is a labor organization, within themeaning of Section2 (5) of the Act.2.The respondent, by discriminating in regard to thehire andtenure of employment of the employeesnamedin Appendix A andAppendix B, attached hereto, thereby discouraging membership inthe Union, has engaged in and is engaging in unfair labor practiceswithin themeaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercingits employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engagingin unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaidunfair laborpractices are unfair labor practicesaffectingcommerce,within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of the employees named in Appendix C, attachedhereto.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Ford Motor Company, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Union, United Auto-mobile Workers of America, Local 425, or any other Labor organizationof its employees by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of their employment49 See Appendix B, attached hereto. 612DECISIONSOF NATIONAL LABORRELATIONS BOARDbecause of their membership in, activity in behalf of, or sympathytoward any such labor organization ;(b) In any manner interfering with, restraining, or intimidating,directly or indirectly, members of International Union, United Auto-mobile Workers of America, Local 425, or any other labor organizationof its employees displaying notices of union meetings or otherwisedisseminating union literature in the vicinity of its Buffalo plant;(c) Interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act by circulating,distributing, or otherwise disseminating among its employees state-ments or propaganda which disparages or criticizes labor organizationsor which advises its employees not to join such organizations;(d)Engaging in any manner of espionage or surveillance or en-gaging the services of any agency or individuals for the purpose ofinterfering with, restraining, or coercing its employees in the exerciseof the right to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tionsAct.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to the employees named in Appendix A and AppendixB, attached hereto, immediate and full reinstatement to their formerpositions, without prejudice to their seniority and other rights andprivileges;(b)Make whole the employees named in Appendix A and Ap-pendix B, attached hereto, for any loss of pay they have sufferedby reason of the respondent's discrimination in regard to their hireand tenure of employment, by payment to them, respectively, of asum of money equal to that which each would have earned as wagesduring the period from the date of such discrimination against himto the date of the offer of reinstatement, pursuant to this Order,less his net earnings during that period; deducting, however, from theamount otherwise due to each of the said employees, monies receivedby said employee during said period for work performed upon Fed-eral,State, county, municipal, or other work-relief projects, andpay over the amount, so deducted, to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or FORDMOTOR COMPANY613governments which supplied the funds for said work-relief projects;(c)Post immediately in conspicuous places throughout all depart-ments of its plant in Buffalo, New York, and maintain for a periodof at least sixty (60) consecutive days from the date of posting,notices to its employees stating : (1) that the respondent will notengage in the conduct from which it is ordered to cease and desist inparagraphs 1 (a), (b), (c), (d), and (e) of this Order; (2) that therespondent will take the affirmative action *set forth in paragraphs 2(a) and (b) of this Order; and (3) that the respondent's employeesare free to become or remain members of International Union,United Automobile Workers of America, Local 425, and the respond-ent will not discriminate against any employee because of membershipor activity in thatorganization;(d)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND ITIS FURTHER ORDERED thatthe complaint,in so far as italleges that the respondent discriminated in regard to hire and tenureof employment of the employees named in Appendix C, attachedhereto, be, and it herebyis,dismissed.APPENDIX AEmployees discriminatorily discharged prior to the September 1937lay-off and the dates on which the discrimination as to them began :Patrick Curtin, June 23, 1937Stanley S. Fielkowski, May 11, 1937 50Joseph Kaiser, May 12, 1937Frank Kandrat, August 9, 1937Alfred Kupkowski, June 1, 1937Vincent Lipira, June 28, 1937Anthony Miskowiak, May 10, 1937 50Joseph E. Nowicki, July 8, 1937Frank Snyder, July 8, 1937Andrew Sredzinski, May 11, 1937 60Walter Sredzinski, June 8, 1937 50Martin Socenski, July 10, 1937 51so The dates on the termination-of-service cards of Fielkowski, Miskowiak,zinski and Walter Sredzinsl:iare from 1 to 3 days later than the dates on which theirrespective discharges took place according to their testimony.It is not clear that thetermination-of-service cards are always made out on the same day that given employeesare discharged.Accordingly, we have adopted the testimony of the four individuals ascorrectly setting forth the dates of their respective discharges61 Socenshi's termination-of-service card Is dated July 10, although lie testified thathe was discharged on June 30We do not believe that had his discharge actually takenplace on June 30 there would have'been such a lapse of time between the discharge andthe filling out of his termination-of-service cardAccordingly, we adopt the date appearingon the card as more nearly setting forth the true date of Socenski's discharge283034-41-vol 23-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BEmployees discriminatorily discharged or discriminatorily refusedreinstatement after the resumption of production in October 1937,and the dates on which the discrimination as to them began :1.Employees as to whom discrimination is deemed to have com-menced on November 26, 1937:Bernard BeckFrank KornowiczAnthonyCaparellaTony KosinJohn ClarkLeo KrzyzykowskiJoseph Di AgostinoEdward LyczynskiWeldon FarnishFrank MegerJames GeorgeJohn PenskyFrank GodzichWilliam PetrocyCharles GoldenbaumEdward RichJoseph JaworskiWilliam ScottErnest P. JohnsonHarry StrashWilliam KalmanJohn WurzerEdward Kania2.Employees as to whom discrimination began on other dates:Otto Otte, November 17, 1937Guy Testa, November 17, 1937John Truchon, November 16, 1937APPENDIX CEmployees as to whom the complaint is dismissed :1.Those who did not testify:Andrew BienekThomas R. SaiaFrank KaraszewskiEdward ShermanStephen KaraszewskiStanley SlajkowskiFrank Rucinski2.Those found not to have been discriminated against:Anton AgostonAlfred KrajewskiCameron BeanJoseph KrajewskiJulian BolewickiLawrence LawlerCharles BrawnAndrew LearchEdward CzarneckiIgnatius LodygaCasimir CzerwinskiAlexander McMullenAnthony JaroszJoseph MaleckiI FORD MOTORCOMPANY615Frank MaturzakTheodore SzczepankiewiczGeorge PetrocyWalter SzczuelewskiAlphonse RuckiJosephWiatrowskiStephen S. SalleyJoseph ZavodnyJohn SlawaMax ZdralMR. WILLIAM M. LEIsnRsoN took no part in the consideration ofthe above Decision and Order.